 



Exhibit 10.2
 
CREDIT AGREEMENT
among
ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD,
and
ALLIED WORLD ASSURANCE COMPANY, LTD,
The LENDERS Party Hereto,
BANK OF AMERICA, N.A,
as Syndication Agent
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Fronting Bank and L/C Agent
$400,000,000 Secured Letter of Credit Facility
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of November 27, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I

 
            DEFINITIONS

 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Accounting Terms; GAAP and SAP     21  
Section 1.3
  Other Terms; Construction     22  
Section 1.4
  Exchange Rates; Currency Equivalents     22  
Section 1.5
  Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
    23  
 
            ARTICLE II

 
            LETTERS OF CREDIT

 
           
Section 2.1
  Syndicated Letters of Credit     23  
Section 2.2
  Participated Letters of Credit     27  
Section 2.3
  Existing Letters of Credit     31  
Section 2.4
  Conditions Precedent to the Issuance of Letters of Credit     31  
Section 2.5
  Obligations Absolute     32  
Section 2.6
  Interest     33  
Section 2.7
  Interest Rate Determination     33  
Section 2.8
  Collateralization of Letters of Credit     33  
Section 2.9
  Use of Letters of Credit     35  
Section 2.10
  Termination and Reduction of Commitments     35  
Section 2.11
  Fees     35  
Section 2.12
  Method of Payments; Computations; Apportionment of Payments     36  
Section 2.13
  Recovery of Payments     37  
Section 2.14
  Pro Rata Treatment; Several Obligations of Lenders     38  
Section 2.15
  Increased Costs; Change in Circumstances; Illegality     39  
Section 2.16
  Taxes     40  
Section 2.17
  Replacement Lenders     43  
Section 2.18
  Increase in Commitments     44  
 
            ARTICLE III

 
            CONDITIONS PRECEDENT

 
           
Section 3.1
  Conditions Precedent to the Closing Date     46  
Section 3.2
  Conditions Precedent to All Credit Extensions     49  

i  



--------------------------------------------------------------------------------



 



             
 
      Page ARTICLE IV

 
            REPRESENTATIONS AND WARRANTIES

 
           
Section 4.1
  Organization and Power     50  
Section 4.2
  Authorization; Enforceability     50  
Section 4.3
  No Violation     50  
Section 4.4
  Governmental and Third-Party Authorization; Permits     51  
Section 4.5
  Litigation     51  
Section 4.6
  Taxes     51  
Section 4.7
  Subsidiaries     52  
Section 4.8
  Full Disclosure     52  
Section 4.9
  Absence of Default     53  
Section 4.10
  Ownership of Property; Liens     53  
Section 4.11
  No Material Adverse Effect     53  
Section 4.12
  Financial Matters     53  
Section 4.13
  ERISA     54  
Section 4.14
  Environmental Matters     55  
Section 4.15
  Compliance with Laws     55  
Section 4.16
  Regulated Industries     55  
Section 4.17
  Insurance     55  
Section 4.18
  OFAC; PATRIOT Act     55  
Section 4.19
  Security Documents     56  
Section 4.20
  Status under Bermuda Law     56  
 
            ARTICLE V

 
            AFFIRMATIVE COVENANTS

 
           
Section 5.1
  GAAP Financial Statements     57  
Section 5.2
  Statutory Financial Statements     58  
Section 5.3
  Other Business and Financial Information     58  
Section 5.4
  Corporate Existence; Franchises; Maintenance of Properties     60  
Section 5.5
  Compliance with Laws     61  
Section 5.6
  Payment of Obligations     61  
Section 5.7
  Insurance     61  
Section 5.8
  Maintenance of Books and Records; Inspection     61  
Section 5.9
  Dividends     62  
Section 5.10
  OFAC; PATRIOT Act Compliance     62  
Section 5.11
  Collateral     62  
Section 5.12
  Further Assurances     63  
Section 5.13
  Use of Proceeds     63  
 
            ARTICLE VI

 
            FINANCIAL COVENANTS

 
           
Section 6.1
  Maximum Consolidated Indebtedness to Total Capitalization     63  

ii 



--------------------------------------------------------------------------------



 



             
 
      Page  
Section 6.2
  Minimum Financial Strength Rating     63  
 
            ARTICLE VII

 
            NEGATIVE COVENANTS

 
           
Section 7.1
  Fundamental Changes     64  
Section 7.2
  Indebtedness     64  
Section 7.3
  Liens     65  
Section 7.4
  Disposition of Assets     66  
Section 7.5
  Transactions with Affiliates     67  
Section 7.6
  Restricted Payments     67  
Section 7.7
  Lines of Business     67  
Section 7.8
  Fiscal Year     68  
Section 7.9
  Accounting Changes     68  
Section 7.10
  Limitation on Certain Restrictions     68  
Section 7.11
  Private Act     68  
 
            ARTICLE VIII

 
            EVENTS OF DEFAULT

 
           
Section 8.1
  Events of Default     68  
Section 8.2
  Remedies; Termination of Commitments, Acceleration, Etc.     71  
Section 8.3
  Remedies; Set Off     72  
 
            ARTICLE IX

 
            THE ADMINISTRATIVE AGENT

 
           
Section 9.1
  Appointment and Authority     72  
Section 9.2
  Rights as a Lender     72  
Section 9.3
  Exculpatory Provisions     73  
Section 9.4
  Reliance by Administrative Agent     73  
Section 9.5
  Delegation of Duties     74  
Section 9.6
  Resignation of Administrative Agent     74  
Section 9.7
  Non-Reliance on Administrative Agent and Other Lenders     75  
Section 9.8
  No Other Duties, Etc.     75  
Section 9.9
  Collateral and Guaranty Matters     75  
Section 9.10
  The L/C Agent and the Fronting Banks     76  
 
            ARTICLE X

 
            MISCELLANEOUS

 
           
Section 10.1
  Expenses; Indemnity; Damage Waiver     76  
Section 10.2
  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    77  

iii 



--------------------------------------------------------------------------------



 



             
 
      Page  
Section 10.3
  Waiver of Jury Trial     79  
Section 10.4
  Notices; Effectiveness; Electronic Communication     79  
Section 10.5
  Amendments, Waivers, etc.     81  
Section 10.6
  Successors and Assigns     82  
Section 10.7
  No Waiver     85  
Section 10.8
  Survival     86  
Section 10.9
  Severability     86  
Section 10.10
  Construction     86  
Section 10.11
  Confidentiality     86  
Section 10.12
  Judgment Currency     87  
Section 10.13
  Counterparts; Integration; Effectiveness     88  
Section 10.14
  Disclosure of Information     88  
Section 10.15
  USA PATRIOT Act Notice     88  
 
            ARTICLE XI

 
            THE GUARANTY

 
           
Section 11.1
  The Guaranty     88  
Section 11.2
  Guaranty Unconditional     89  
Section 11.3
  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances  
  89  
Section 11.4
  Waiver by the Guarantor     90  
Section 11.5
  Subrogation     90  
Section 11.6
  Stay of Acceleration     90  
Section 11.7
  Continuing Guaranty; Assignments     90  

iv 



--------------------------------------------------------------------------------



 



              EXHIBITS    
Exhibit A-1
  Form of Syndicated Letter of Credit    
Exhibit A-2
  Form of Participated Letter of Credit    
Exhibit B
  Form of Compliance Certificate    
Exhibit C
  Form of Assignment and Assumption    
Exhibit D
  Form of Pledge and Security Agreement    
Exhibit E-1
  Form of Opinion of Kelley Drye & Warren LLP    
Exhibit E-2
  Form of Opinion of Appleby    
Exhibit F
  Form of Collateral Base Report    

     
SCHEDULES
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 1.1(b)
  Collateral Base
Schedule 2.3
  Existing Letters of Credit
Schedule 4.4
  Licenses
Schedule 4.7
  Subsidiaries
Schedule 7.2
  Indebtedness
Schedule 7.3
  Liens

v 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of November 27, 2007, is made among ALLIED
WORLD ASSURANCE COMPANY HOLDINGS, LTD, an exempted company incorporated in
Bermuda (“Holdings”), ALLIED WORLD ASSURANCE COMPANY, LTD, an exempted company
incorporated in Bermuda (“Allied World,” and together with Holdings, the “Credit
Parties”), the Lenders party hereto, BANK OF AMERICA, N.A., as Syndication Agent
for the Lenders and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
Administrative Agent, L/C Agent and Fronting Bank for the Lenders.
RECITALS
     The Credit Parties have requested that the Lenders make available to Allied
World a secured letter of credit facility for the issuance of standby letters of
credit for the account of Allied World in the aggregate principal amount of
$400,000,000.
     The Lenders are willing to make available to Allied World the letter of
credit facility provided for herein subject to and on the terms and conditions
set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):
     “Account Control Agreement” means each control agreement among a Custodian,
the Administrative Agent and Allied World, each in form and substance reasonably
satisfactory to the Administrative Agent, as amended, restated, modified or
supplemented from time to time.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Credit Party directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, amalgamation, merger or
otherwise, or (ii) acquires securities or other ownership interests of any
Person having at least a majority of combined voting power of the then
outstanding securities or other ownership interests of such Person.
     “Additional Lender” has the meaning given to such term in Section 2.18(a).

 



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, none of the Administrative Agent, the L/C Agent,
any Fronting Bank nor any Lender shall be deemed an “Affiliate” of any Credit
Party.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
     “Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.
     “Applicable Currency” shall mean, with respect to any Letter of Credit,
Dollars or the Foreign Currency in which the Stated Amount of such Letter of
Credit is denominated.
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any Person whose
consent is required by Section 10.6(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of any Credit Party, any officer of such Credit Party
duly authorized by resolution of the board of directors or other governing body
of such Credit Party to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent by the
secretary or an assistant secretary of such Credit Party.
     “Availability Period” means the period from and including the Closing Date
to the Commitment Termination Date.
     “Bankruptcy Code” means 11 U.S.C. §§101 et seq., as amended from time to
time, and any successor statute.

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(g) or Section 8.1(h).
     “Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina, New
York, New York or Bermuda are authorized or required by law to be closed,
(ii) if such day relates to the issuance of or payment under any Letter of
Credit denominated in Pounds Sterling (or any notice with respect thereto), that
is also a day on which commercial banks and the foreign exchange market settle
payments in London, England, (iii) if such day relates to the issuance of or
payment under any Letter of Credit denominated in Euros (or any notice with
respect thereto), that is also a TARGET Day and/or (iv) if such day relates to
the issuance of or payment under any Letter of Credit denominated in Canadian
Dollars, that is also a day on which banks are open for dealings in deposits in
Canadian Dollars in Toronto, Canada.
     “Canadian Dollars” means the Currency of Canada.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person.
     “Cash Collateral Account” has the meaning given to such term in
Section 2.8(a).
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person, maturing within 270 days from the
date of acquisition and, at the time of acquisition, having a rating of at least
A-1 or the equivalent thereof by Standard & Poor’s or at least P-1 or the
equivalent thereof by Moody’s, (iii) bankers’ acceptances, time deposits and
certificates of deposit maturing within 270 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000

3



--------------------------------------------------------------------------------



 



or (z) that has (or is a subsidiary of a bank holding company that has) a
long-term unsecured debt rating of at least A or the equivalent thereof by
Standard & Poor’s or at least A2 or the equivalent thereof by Moody’s,
(iv) repurchase obligations with a term not exceeding thirty (30) days with
respect to underlying securities of the types described in clause (i) above
entered into with any bank or trust company meeting the qualifications specified
in clause (iii) above, and (v) money market funds at least 95% of the assets of
which are continuously invested in securities of the foregoing types.
     “Change in Law” means the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Claims” has the meaning given to such term in the definition of
“Environmental Claims”.
     “Closing Date” has the meaning given to such term in Section 3.1.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Collateral” has the meaning given to such term in the Security Agreement.
     “Collateral Base” means for any Business Day as of which it is being
calculated, the amount equal to the aggregate fair market value (or, as to cash,
the amount thereof) of each item of Eligible Collateral held in a Custodial
Account of Allied World multiplied by the Eligible Percentage for such Eligible
Collateral as set forth on Schedule 1.1(b), in each case as of the close of
business on the immediately preceding Business Day or, if such amount is not
determinable as of the close of business on such immediately preceding Business
Day, as of the close of business on the most recent Business Day on which such
amount is determinable, which Business Day shall be not more than two
(2) Business Days prior to the Business Day as of which the Collateral Base is
being calculated; provided that the calculation of the Collateral Base shall be
further subject to the terms and conditions set forth on Schedule 1.1(b); and
provided further that (i) no Eligible Collateral (including cash) shall be
included in the calculation of the Collateral Base unless the Administrative
Agent has a first priority perfected Lien on and security interest in such
Eligible Collateral pursuant to the Security Documents and (ii) no Eligible
Collateral which is subject to a securities lending arrangement shall be
included in a Collateral Base.
     “Collateral Base Report” has the meaning specified in Section 5.11(c).
     “Commitment” means, with respect to any Lender at any time, the commitment
of such Lender to issue and/or participate in Letters of Credit in an aggregate
principal Dollar Amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Commitment”,
or, if such Lender has entered into one or more Assignment and Assumptions, the
aggregate principal Dollar Amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such

4



--------------------------------------------------------------------------------



 



Lender’s “Commitment,” as such amount may be reduced, increased or terminated at
or prior to such time pursuant to the terms hereof.
     “Commitment Fee” has the meaning given to such term in Section 2.11(b).
     “Commitment Increase” has the meaning given to such term in
Section 2.18(a).
     “Commitment Increase Date” has the meaning given to such term in
Section 2.18(c).
     “Commitment Letter” means the commitment letter from the Joint Arrangers to
Holdings, dated October 18, 2007, as amended, modified, restated or supplemented
from time to time.
     “Commitment Termination Date” means the Maturity Date or such earlier date
of termination of the Commitments pursuant to Section 2.10 or Section 8.2.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit B, together with a Covenant Compliance
Worksheet.
     “Consolidated Indebtedness” means, at any time, the aggregate (without
duplication) of all Indebtedness of Holdings and its Subsidiaries (whether or
not reflected on the balance sheet of Holdings or any of its Subsidiaries),
determined on a consolidated basis in accordance with GAAP, and for the
avoidance of doubt shall not include (i) obligations in respect of undrawn
letters of credit, and (ii) the obligations of Holdings or any of its
Subsidiaries under any Hybrid Equity Securities to the extent that the total
book value of such Hybrid Equity Securities does not exceed 15% of Total
Capitalization.
     “Consolidated Net Income” means, for any period, Net Income for Holdings
and its Subsidiaries for such period and as reflected on the consolidated
financial statements of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of Holdings and its Subsidiaries determined in accordance with GAAP and
as reflected on the consolidated financial statements of Holdings and its
Subsidiaries (i) excluding accumulated other comprehensive income (loss)
(including any such income (loss) arising from adjustments pursuant to Statement
No. 115 of the Financial Accounting Standards Board of the United States of
America) and (ii) excluding any Disqualified Capital Stock.
     “Control” means, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “Controlled” and “Controlling” have
correlative meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit B.
     “Credit Documents” means this Agreement, the Letter of Credit Documents,
the Security Agreement, all of the other Security Documents, the provisions of
the Commitment Letter regarding the payment of fees that expressly survive the
termination thereof (including Annex B

5



--------------------------------------------------------------------------------



 



thereto), and all other agreements, instruments, documents and certificates now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of any Credit Party with respect to this Agreement, in each case as
amended, modified, supplemented or restated from time to time.
     “Credit Extension” means the Issuance of any Letter of Credit.
     “Credit Party” has the meaning given to such term in the introductory
paragraph of this Agreement, and “Credit Parties” means all of the foregoing.
     “Currency” means the lawful currency of any country.
     “Custodial Account” means each custodial, brokerage or similar account of
Allied World maintained by a Custodian as a “securities account” within the
meaning of Section 8-501(a) of the Uniform Commercial Code for Allied World as
the “entitlement holder” within the meaning of Section 8-102(7) of the Uniform
Commercial Code pursuant to a Custodial Agreement, on which (and on the contents
of which) a Lien has been granted as security for the Obligations.
     “Custodial Agreement” means each custodial or similar agreement between
Allied World and a Custodian, pursuant to which one or more Custodial Accounts
are maintained, in each case as amended, restated, modified or supplemented from
time to time.
     “Custodian” means Mellon Bank, N.A. and each other bank, financial
institution, broker or other securities intermediary reasonably acceptable to
the Administrative Agent that maintains a Custodial Account (in its capacity as
custodian thereof), in each case including any sub-custodian.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States,
Part XIII of the Companies Act 1981 of Bermuda, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Bermuda or other applicable
jurisdictions or of any Insurance Regulatory Authority from time to time in
effect and affecting the rights of creditors generally.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its Ratable Share of (A) any drawing made
on any Syndicated Letter of Credit or (B) any participation interest in any
Participated Letter of Credit in accordance with the terms hereof, (ii) has
failed to pay to the Administrative Agent, any Fronting Bank or any Lender when
due an amount owed by such Lender pursuant to the terms of this Credit
Agreement, unless such amount is subject to a good faith dispute, or (iii) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official, and such refusal has
not been withdrawn or such default has not been cured within three (3) Business
Days.
     “Deloitte” means Deloitte & Touche.

6



--------------------------------------------------------------------------------



 



     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (a) debt securities or (b) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the L/C Maturity Date; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollar Amount” shall mean (i) with respect to Dollars or an amount
denominated in Dollars, such amount, and (ii) with respect to an amount of
Foreign Currency or an amount denominated in a Foreign Currency, the equivalent
of such amount in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined with respect to the most recent
Revaluation Date) for the purchase of Dollars with such Foreign Currency.
     “Dollars” or “$” means dollars of the United States of America.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural person)
approved by (y) the Administrative Agent and the Fronting Banks and (z) unless a
Default or Event of Default has occurred and is continuing, Holdings (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Holdings or
any of its Affiliates or Subsidiaries.
     “Eligible Collateral” means cash and the other obligations and investments
fitting within a category specified on Schedule 1.1(b).
     “Eligible Percentage” means, for any category of Eligible Collateral, the
percentage set forth opposite such category of Eligible Collateral specified on
Schedule 1.1(b) and, in each case, subject to original term to maturity criteria
set forth therein.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, written notices of noncompliance or violation,
investigations by any Governmental Authority or proceedings (collectively,
“Claims”) relating in any way to any actual or alleged violation of or liability
under any Environmental Law by Holdings or any of its Subsidiaries in respect of
the conduct of their business or the ownership and/or operation of their
respective properties, including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any alleged
injury or threat of injury to human health or the environment arising from
exposure to, or the release or threatened release of, any Hazardous Substances.

7



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state, local and foreign
laws, statutes, ordinances, rules, regulations, permits, licenses, approvals,
rules of common law and orders of Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, Holdings or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by Holdings or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
Holdings or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by Holdings or any ERISA Affiliate under Section 4041 or
4041A of ERISA of a notice of intent to terminate any Plan or the taking of any
action to terminate any Plan, (iv) the commencement of proceedings by the PBGC
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by Holdings or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against Holdings or
any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon Holdings or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of Holdings or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by Holdings or any ERISA Affiliate, (viii) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which Holdings or any of its ERISA Affiliates may be directly or
indirectly liable or (ix) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
Holdings or an ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of such sections.
     “Euro” means the single Currency of Participating Member States of the
European Union.

8



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning given to such term in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Fronting Bank or any other recipient of any payment to be made by or
on account of any obligation of any Credit Party hereunder, (i) any taxes
imposed on or measured by its overall net income (however denominated), and any
franchise taxes and other similar taxes imposed on it (in lieu of taxes imposed
on or measured by overall net income), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (ii) any branch profits taxes imposed
by the United States or any similar taxes imposed by any other jurisdiction in
which any Credit Party is located, (iii) in the case of a Foreign Lender (other
than an assignee pursuant to a request by Holdings under Section 2.17(a)), any
withholding tax or deduction of tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding tax or deduction of tax pursuant to Section 2.16(a).
     “Existing Letters of Credit” means those letters of credit set forth on
Schedule 2.3 and continued under this Agreement pursuant to Section 2.3.
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Final Expiry Date” means the date when the Maturity Date has occurred, all
Letters of Credit have expired or terminated and all Obligations owing hereunder
and in the other Credit Documents have been paid in full.
     “Financial Officer” means, with respect to Holdings, the chief financial
officer, vice president – finance, principal accounting officer or treasurer of
Holdings.

9



--------------------------------------------------------------------------------



 



     “Financial Strength Rating” means the financial strength rating issued with
respect to any Insurance Subsidiary by A.M. Best Company (or its successor).
     “Foreign Currency” means, at any time, (i) Pounds Sterling, (ii) Euros or
(iii) Canadian Dollars.
     “Foreign Currency Equivalent” shall mean, with respect to an amount of
Dollars or an amount denominated in Dollars, the equivalent of such amount in
the applicable Foreign Currency as determined by the Administrative Agent at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Foreign Currency with Dollars.
     “Foreign Currency Sublimit” means $100,000,000.00.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
     “Foreign Pension Plan” means any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by Holdings or any one or more of its Subsidiaries primarily
for the benefit of employees of Holdings or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
     “Fronting Bank” means, in its capacity as an issuer of Participated Letters
of Credit and in its capacity as a fronting bank on behalf of any Non-NAIC
Lender pursuant to Section 2.1(h), (i) Wachovia, (ii) and any other Lender
reasonably acceptable to the Administrative Agent which is requested by Allied
World, and which agrees in its sole discretion in writing, to Issue Participated
Letters of Credit or be a fronting bank on behalf of any Non-NAIC Lender
pursuant to Section 2.1(h), and (iii) with respect to the Existing Letters of
Credit, Barclays Bank plc, in each case together with their respective
successors and permitted assigns in such capacity.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, consistently applied and maintained in effect from time to time
(subject to the provisions of Section 1.2).
     “Governmental Authority” means the government of the United States of
America, Bermuda or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

10



--------------------------------------------------------------------------------



 



     “Guarantor” means Holdings in its capacity as a Guarantor under Article XI.
     “Guaranty” means the undertakings by Holdings under Article XI.
     “Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
provide funds (x) for the payment or discharge of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor (including keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements), (iii) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to Holdings and its Subsidiaries,
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is designated as a hazardous waste,
hazardous substance, hazardous material, pollutant, contaminant or toxic
substance under any Environmental Law, (ii) it is toxic, explosive, corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous to human
health or the environment and is or becomes regulated under any Environmental
Law, or (iii) it is or contains, without limiting the foregoing, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or wastes, crude oil, nuclear fuel,
natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
     “Historical Statutory Statements” has the meaning given to such term in
Section 4.12(b).
     “Holdings” has the meaning given to such term in the introductory paragraph
of this Agreement.

11



--------------------------------------------------------------------------------



 



     “Hybrid Equity Securities” shall mean any hybrid preferred securities
consisting of trust preferred securities, deferrable interest subordinated debt
securities, mandatory convertible debt or other hybrid securities that are shown
on the consolidated financial statements of Holdings as liabilities and
(i) treated as equity by Standard & Poor’s, and (ii) that, by its terms (or by
the terms of any security into which it is convertible for or which it is
exchangeable) or upon the happening of any event or otherwise, does not mature
or is not mandatorily redeemable or is not subject to any mandatory repurchase
requirement, at any time on or prior to the date which is six months after the
L/C Maturity Date.
     “Increasing Lender” has the meaning given to such term in Section 2.18(a).
     “Indebtedness” means, with respect to any Person, at the time of
determination (without duplication), (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, or upon which interest payments are
customarily made, (iii) the maximum stated or face amount of all surety bonds,
letters of credit and bankers’ acceptances issued or created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (excluding trade payables and similar obligations
incurred in the ordinary course of business and not more than 60 days past due),
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(vi) all Capital Lease Obligations of such Person, (vii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of the applicable measurement
date as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien; provided that Indebtedness shall not include obligations
with respect to Primary Policies and Reinsurance Agreements which are entered
into in the ordinary course of business.
     “Indemnified Taxes” means Taxes (including, for the avoidance of doubt,
Other Taxes) other than Excluded Taxes.
     “Indemnitee” has the meaning given to such term in Section 10.1(b).
     “Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that

12



--------------------------------------------------------------------------------



 



it has regulatory authority over such Insurance Subsidiary, in each other
jurisdiction in which such Insurance Subsidiary conducts business or is licensed
to conduct business.
     “Insurance Subsidiary” means each Subsidiary of Holdings the ability of
which to pay dividends is regulated by an Insurance Regulatory Authority or that
is otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its jurisdiction of domicile.
     “Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.
     “Issue” means, with respect to any Letter of Credit, to issue, to amend in
a manner which extends the expiry of, or to renew or increase the Stated Amount
of, such Letter of Credit; and the terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings, provided that the term “Issue” shall not include the
automatic renewal of a Letter of Credit in accordance with its terms.
     “Issuing Bank” means, (i) with respect to any Participated Letter of
Credit, the applicable Fronting Bank and (ii) with respect to a Syndicated
Letter of Credit, the Lenders (other than a Non-NAIC Lender) who have issued
such Syndicated Letter of Credit (and the applicable Fronting Bank on behalf of
any Non-NAIC Lender).
     “Joint Arrangers” means Banc of America Securities LLC and Wachovia Capital
Markets, LLC.
     “Joint Bookrunners” means Banc of America Securities LLC and Wachovia
Capital Markets, LLC.
     “L/C Advance” has the meaning given to such term in Section 2.2(e).
     “L/C Agent” means Wachovia, and its successors and permitted assigns in
such capacity.
     “L/C Disbursement” means (i) with respect to any Participated Letter of
Credit, a payment made by the applicable Fronting Bank pursuant thereto and
(ii) with respect to any Syndicated Letter of Credit, a payment made by a Lender
pursuant thereto.
     “L/C Disbursement Date” means, with respect to each L/C Disbursement made
under any Letter of Credit, if Allied World receives notice from the
Administrative Agent of any L/C Disbursement prior to 12:00 p.m., Charlotte,
North Carolina time, on any Business Day, such Business Day and if such notice
is received after 12:00 p.m., Charlotte, North Carolina time, on any Business
Day, the following Business Day.
     “L/C Maturity Date” means the earlier of (a) the first anniversary of the
Commitment Termination Date and (b) the first date after the Commitment
Termination Date on which the aggregate Letter of Credit Exposure is zero.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 2.17, Section 2.18,
or Section 10.6(b),

13



--------------------------------------------------------------------------------



 



having a Commitment (or after the Commitments have terminated, holding
outstanding Letter of Credit Exposure).
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in an
Assignment and Assumption, or such other office as may be otherwise designated
in writing from time to time by such Lender to Holdings and the Administrative
Agent.
     “Letter of Credit” means any standby letter of credit Issued hereunder,
whether Issued as a Syndicated Letter of Credit or Participated Letter of
Credit, including the Existing Letters of Credit, and “Letters of Credit” means
all of the foregoing.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
documents attached thereto.
     “Letter of Credit Exposure” means, at any time for each Lender, such
Lender’s Ratable Share of the amount equal to the sum of (i) the aggregate
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate Dollar
Amount of all outstanding Reimbursement Obligations at such time.
     “Letter of Credit Fee” has the meaning set forth in Section 2.11(d).
     “Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.
     “Licenses” has the meaning given to such term in Section 4.4(c).
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including the interest of any vendor
or lessor under any conditional sale agreement, title retention agreement,
Capital Lease or any other lease or arrangement having substantially the same
effect as any of the foregoing.
     “Losses” has the meaning given to such term in Section 10.1(b).
     “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, liabilities (actual or contingent) operations or conditions of
the Credit Parties and their Subsidiaries taken as a whole, (ii) the ability of
any Credit Party to perform its material obligations under this Agreement or any
of the Credit Documents to which it is a party or (iii) the legality, validity,
binding effect or enforceability against any Credit Party of this Agreement or
any of the Credit Documents to which it is a party.
     “Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.
     “Material Subsidiary” means each of (i) Allied World, (ii) at the relevant
time of determination, any other Subsidiary having (after the elimination of
intercompany accounts) (y) in the case of a non-Insurance Subsidiary, (A) assets
constituting at least 10% of the total assets

14



--------------------------------------------------------------------------------



 



of Holdings and its Subsidiaries on a consolidated basis, (B) revenues for the
four quarters most recently ended constituting at least 10% of the total
revenues of Holdings and its Subsidiaries on a consolidated basis, or (C) Net
Income for the four quarters most recently ended constituting at least 10% of
the Consolidated Net Income of Holdings and its Subsidiaries, in each case
determined in accordance with GAAP as of the date of the GAAP financial
statements most recently delivered under Section 5.1 prior to such time (or,
with regard to determinations at any time prior to the initial delivery of
financial statements under Section 5.1, as of the date of the most recent
financial statements referred to in Section 4.12(a)), or (z) in the case of an
Insurance Subsidiary, (A) assets constituting at least 10% of the aggregate
assets of all of the Insurance Subsidiaries of Holdings, or (B) gross written
premiums for the four quarters most recently ended (or, if not readily
available, the fiscal year most recently ended) constituting at least 10% of the
aggregate gross written premiums (without duplication) of all of the Insurance
Subsidiaries of Holdings, in each case determined in accordance with SAP as of
the date of the statutory financial statements most recently delivered under
Section 5.2 prior to such time (or, with regard to determinations at any time
prior to the initial delivery of financial statements under Section 5.2, as of
the date of the most recent financial statements referred to in Section 4.12(b))
and (iii) any Subsidiary that has any of the foregoing as a Subsidiary.
     “Maturity Date” means the fifth anniversary of the Closing Date.
     “Minimum Collateral Amount” means, as of any date of determination, an
amount equal to the sum of (a) the aggregate Letter of Credit Exposure of all
Lenders as of such date, (b) all fees to the Lenders, the L/C Agent, the Issuing
Banks and the Administrative Agent under this Agreement that are accrued and
unpaid as of such date and (c) any other amounts due and owing to such Persons
under the Credit Documents as of such date.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors and
assigns.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Holdings or any ERISA Affiliate makes, is
making or is obligated to make contributions or has made or been obligated to
make contributions.
     “NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
     “Net Income” means, with respect to any Person for any period, the net
income (or loss) of such Person for such period determined in accordance with
GAAP.
     “Non-NAIC Lender” means a Lender that is not listed on the most current
list of banks approved by the Securities Valuation Officer of the NAIC or is not
acting through the branch so listed.
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to any Credit Party seeking relief under any Debtor Relief Laws, whether
or not the claim for such interest is allowed in such proceeding) on the
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by any Credit Party to the
Administrative Agent, any Lender, the L/C Agent, any Fronting Bank or any other
Person entitled thereto, under this

15



--------------------------------------------------------------------------------



 



Agreement or any of the other Credit Documents, in each case whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, and whether existing by
contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or
duties or any excise or property taxes, charges or similar levies or duties
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Document.
     “Participant” has the meaning given to such term in Section 10.6(d).
     “Participated Letter of Credit Notice” has the meaning given to such term
in Section 2.2(b).
     “Participated Letters of Credit” means (a) Letters of Credit issued by any
Fronting Bank under Section 2.2(a) and (b) the Existing Letters of Credit.
     “Participated Reimbursement Obligation” has the meaning given to such term
in Section 2.2(f).
     “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its Currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate in writing to the Lenders and the Credit Parties for such purpose from
time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Percentage Obligations” has the meaning given to such term in the form of
Syndicated Letter of Credit attached hereto.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.6; (ii) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing

16



--------------------------------------------------------------------------------



 



obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP; (iii) pledges or deposits to secure obligations under
workers’ compensation, unemployment, old-age pensions, retirement benefits laws
or similar legislation or to secure public or statutory obligations; (iv) zoning
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes and any exception to coverage described in mortgagee policies
of title insurance, (v) Liens arising by virtue of trust arrangements, withheld
balances, or any other collateral or security arrangements (other than letters
of credit) incurred in connection with any Primary Policies or Reinsurance
Agreements in the ordinary course of business or capital support agreements or
any other agreements by the Credit Parties in support of the capital of any
Insurance Subsidiary, or guarantees or any other agreements by the Credit
Parties guaranteeing the obligations of any Insurance Subsidiary under any
Primary Policies or Reinsurance Agreements entered into in the ordinary course
of business; (vi) lease deposits, (vii) Liens arising by virtue of any statutory
or common law provision relating to bankers’ liens, rights of set-off,
revocation, refund or chargeback or other similar rights or remedies existing
solely with respect to cash and Cash Equivalents on deposit pursuant to standard
banking arrangements or under the Uniform Commercial Code or any similar law;
(viii) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents; (ix) any attachment or judgment Lien not constituting an Event
of Default under Section 8.1(i); (x) Liens that arise in favor of banks under
Article 4 of the Uniform Commercial Code or any similar law on items in
collection and the documents relating thereto and proceeds thereof; (xi) Liens
arising from the filing (for notice purposes only) of UCC-1 financing statements
(or equivalent filings, registrations or agreements in foreign jurisdictions) in
respect of true leases otherwise permitted hereunder; (xii) any leases,
subleases, licenses or sublicenses granted by any Credit Party and its
Subsidiaries to third parties in the ordinary course of business and not
interfering in any material respect with the business of such Credit Party or
any of its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement and (xiii) any Lien existing on any property or asset prior to the
acquisition thereof by any Credit Party or any of its Subsidiaries, or existing,
on any property or asset of any Person that becomes a Subsidiary of any Credit
Party after the date hereof prior to the time such Person becomes a Subsidiary,
as the case may be; provided that (x) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming such a
Subsidiary, as the case may be, (y) such Lien does not apply to any other
property or assets of such Credit Party or such Subsidiary and (z) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such Person becomes such a Subsidiary, as the case may be.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Holdings or any ERISA Affiliate
may have any liability.

17



--------------------------------------------------------------------------------



 



     “Pounds Sterling” means the Currency of the United Kingdom of Great Britain
and Northern Ireland.
     “Preferred Securities” means, with respect to any Person, any Capital Stock
of such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common stock or any Capital Stock of such Person.
     “Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.
     “Private Act” means private legislation enacted in Bermuda sought by any
Credit Party with the intention that such legislation apply specifically to such
Credit Party, in whole or in part.
     “Process Agent” has the meaning given to such term in Section 10.2(e).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 4975
(c)(2) or 4975(d) of the Code.
     “Ratable Share” of any amount means, at any time for each Lender, a
percentage obtained by dividing such Lender’s Commitment at such time by the
Aggregate Commitments then in effect, provided that, if the Commitment
Termination Date has occurred, the Ratable Share of each Lender shall be
determined by dividing such Lender’s Letter of Credit Exposure by the aggregate
Letter of Credit Exposure of all Lenders then outstanding.
     “Register” has the meaning given to such term in Section 10.6(c).
     “Regulations D, T, U and X” means Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.
     “Reimbursement Obligations” means the obligation of Allied World to
reimburse the applicable Issuing Banks for any payment actually made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.
     “Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
assume from or reinsure an insurer or reinsurer all or part of the liability of
such insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC (including
any failure to meet the minimum funding standard of, or timely make any required
installment under, Section 412 of the Code or Section 302 of ERISA, regardless
of the issuance of any waivers in accordance with Section 412(d) of

18



--------------------------------------------------------------------------------



 



the Code), (ii) any such “reportable event” subject to advance notice to the
PBGC under Section 4043(b)(3) of ERISA, (iii) any application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code, and (iv) a cessation of operations described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders whose Commitments (or,
after the termination of the Commitments, Letter of Credit Exposure) represent
at least a majority of the aggregate, at such time, of the Aggregate Commitments
(or, after the termination of the Aggregate Commitments, the aggregate Letter of
Credit Exposure); provided that the Commitment of, and the portion of the
outstanding Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders so long as the circumstances causing such Lender to be a Defaulting
Lender have not been cured.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, the vice
president-finance, the principal accounting officer or the treasurer of such
Credit Party, and any other officer or similar official thereof responsible for
the administration of the obligations of such Credit Party in respect of this
Agreement or any other Credit Document.
     “Revaluation Date” shall mean each of the following: (i) each date on which
a Letter of Credit is Issued in a Foreign Currency, (ii) each date on which an
L/C Disbursement is made in a Foreign Currency, (iii) the last Business Day of
each calendar month, (iv) the Commitment Termination Date and (v) such
additional dates as the Administrative Agent shall specify in writing to each of
the parties hereto.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
     “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its

19



--------------------------------------------------------------------------------



 



jurisdiction of domicile, consistently applied and maintained, as in effect from
time to time, subject to the provisions of Section 1.2.
     “Security Agreement” means the Pledge and Security Agreement made by Allied
World in favor of the Administrative Agent, in substantially the form of
Exhibit D, as amended, modified, restated or supplemented from time to time.
     “Security Documents” means (i) the Security Agreement, (ii) each Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 5.12 and (iv) each other document, agreement, certificate
and/or financing statement, executed, delivered, made or filed pursuant to the
terms of the documents specified in foregoing clauses (i), (ii) and (iii).
     “Spot Rate” shall mean, (i) with respect to any Foreign Currency, the rate
quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such Foreign Currency with Dollars through its principal
foreign exchange trading office at approximately 11:00 a.m. London time on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made, and (ii) with respect to Dollar Amounts, the rate quoted by
the Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Dollar Amount with such applicable Foreign Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc. and its successors and assigns.
     “Stated Amount” means, with respect to any Letter of Credit at any time,
the aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Holdings.
     “Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 2.1(b).
     “Syndicated Letters of Credit” means Letters of Credit issued under
Section 2.1(a).
     “Syndicated Reimbursement Obligation” has the meaning given to such term in
Section 2.1(g).

20



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or any successor settlement
system as determined by the Administrative Agent) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the aggregate
obligations of the Credit Parties and their Subsidiaries under any Hybrid Equity
Securities as of such date.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unsecured Facility” means the senior unsecured revolving credit facility
evidenced by the credit agreement, dated as of the date hereof, by and among the
Credit Parties, the Lenders named therein, and Wachovia, as administrative
agent.
     “Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less such Lender’s Letter of Credit Exposure.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person, except for directors’ qualifying shares.
     Section 1.2 Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if Holdings notifies the Administrative
Agent that the Credit Parties request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or
SAP, as the case may be, or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Credit

21



--------------------------------------------------------------------------------



 



Parties that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
     Section 1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) All references herein to the Lenders or any of them shall be deemed to
include the Fronting Banks unless specifically provided otherwise or unless the
context otherwise requires and all references in Article II shall also include
the Fronting Banks if the context includes Participated Letters of Credit or a
Non-NAIC Lender unless specifically provided otherwise or unless the context
otherwise requires.
     Section 1.4 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign Currency and other amounts outstanding under
this Agreement denominated in a Foreign Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable Currencies until the next
Revaluation Date to occur. Except as otherwise provided herein or in any other
Credit Document, the applicable amount of any Currency for purposes of this
Agreement and the other Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
     (b) Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in

22



--------------------------------------------------------------------------------



 



Dollars, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar Amount (rounded as nearly as practicable to the nearest number of whole
units of such Foreign Currency), as determined by the Administrative Agent.
     (c) Determinations by the Administrative Agent pursuant to this Section
shall be conclusive absent manifest error.
     Section 1.5 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.
     (a) The obligation of each Credit Party under this Agreement or any other
Credit Document to which it is a party to make a payment denominated in Pounds
Sterling shall be redenominated into Euros as of the first Revaluation Date
after Great Britain adopts the Euro as its Currency after the date hereof. If
the basis of accrual of interest expressed in this Agreement in respect of
Pounds Sterling shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which Great Britain adopts the Euro as its Currency,
subject to Allied World’s consent (which consent shall not be unduly withheld,
conditioned or delayed).
     (b) This Agreement will, to the extent the Administrative Agent determines
to be necessary, be amended to comply with any other generally accepted
conventions and market practices in the London interbank market and otherwise to
reflect the adoption of the Euro by Great Britain, subject to Allied World’s
consent (which consent shall not be unduly withheld, conditioned or delayed)..
     (c) References herein to minimum Dollar Amounts and integral multiples
stated in Dollars, where they shall also be applicable to Foreign Currency,
shall be deemed to refer to Foreign Currency Equivalents (rounded as nearly as
practicable to the nearest number of whole units of such Foreign Currency).
Wherever in this Agreement an amount, such as a minimum or maximum limitation on
Indebtedness permitted to be incurred or Investments permitted to be made
hereunder, is expressed in Dollars, it shall be deemed to refer to the Dollar
Amount thereof.
ARTICLE II
LETTERS OF CREDIT
     Section 2.1 Syndicated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, at the
request of Allied World at any time and from time to time during the
Availability Period, each Lender agrees to Issue Letters of Credit as Syndicated
Letters of Credit for the account of Allied World. Each Syndicated Letter of
Credit shall be substantially in the form of Exhibit A-1 or in such other form
as may be agreed by Allied World and the L/C Agent; provided that the L/C Agent
will only agree to reasonable changes to such form requested by any beneficiary
or applicable insurance regulator so long as such changes are not adverse to the
interests of the Lenders. If at

23



--------------------------------------------------------------------------------



 



the time that Allied World requests the Issuance of a Syndicated Letter of
Credit any Lender is a Non-NAIC Lender, at the request of Allied World, each
Fronting Bank shall Issue such Non-NAIC Lender’s Ratable Share of such
Syndicated Letter of Credit pursuant to Section 2.1(h). Absent the prior written
consent of each Lender, no Syndicated Letter of Credit may be Issued that would
vary the several and not joint nature of the obligations of the Lenders
thereunder as provided in the next succeeding sentence. Each Syndicated Letter
of Credit shall be Issued by all of the Lenders acting through the L/C Agent, at
the time of Issuance as a single multi-bank letter of credit, but the obligation
of each Lender thereunder shall be several and not joint, in the amount of its
Ratable Share of the Stated Amount of such Syndicated Letter of Credit, provided
that each Fronting Bank shall be severally (and not jointly) liable for its
Ratable Share of the Stated Amount of such Syndicated Letter of Credit plus the
Ratable Share of each Non-NAIC Lender for which it is fronting pursuant to
Section 2.1(h).
     (b) Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, Allied World shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the L/C Agent)
to the L/C Agent (which will promptly notify the applicable Lenders and provide
to such Lenders as soon as practicable a copy of the Syndicated Letter of
Credit) at least 3 Business Days in advance of the requested date of Issuance
(or such shorter period as is acceptable to the L/C Agent, including with
respect to any request for the issuance of a Syndicated Letter of Credit on the
Closing Date, subject to approval by the L/C Agent) a notice in a form
reasonably acceptable to the L/C Agent (a “Syndicated Letter of Credit Notice”)
requesting the Issuance of a Syndicated Letter of Credit, or identifying the
Syndicated Letter of Credit to be amended, renewed, extended or increased, as
the case may be, and specifying the date of Issuance (which shall be a Business
Day), the date on which such Syndicated Letter of Credit is to expire (which
shall comply with Section 2.1(c)), the amount of such Syndicated Letter of
Credit, the Applicable Currency of such Syndicated Letter of Credit, the name
and address of the beneficiary thereof and the terms and conditions of (and such
other information as shall be necessary to prepare, amend, renew, extend or
increase, as the case may be) such Syndicated Letter of Credit, it being
understood and agreed that Syndicated Letters of Credit may be extended and
renewed in accordance with Section 2.1(c). In addition to the delivery of any
Syndicated Letter of Credit Notice, Allied World shall deliver to the
Administrative Agent a Collateral Base Report not later than 11:00 a.m.
Charlotte, North Carolina time on the Business Day immediately preceding the
date on which such Syndicated Letter of Credit is to be Issued confirming that
the Minimum Collateral Amount, after giving effect to such Issuance, does not
exceed the Collateral Base at such time. If requested by the L/C Agent, Allied
World shall submit a letter of credit application on the L/C Agent’s standard
form (with such changes as the L/C Agent shall reasonably deem appropriate) in
connection with any request for a Syndicated Letter of Credit. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application submitted by
Allied World to the L/C Agent relating to any Syndicated Letter of Credit, the
terms and conditions of this Agreement shall control.
     (c) Expiration of Syndicated Letters of Credit. Each Syndicated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the issuance of such Syndicated Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension), or (ii) the seventh (7th) day prior to the L/C Maturity
Date; provided, however, that at Allied World’s request a Syndicated Letter of
Credit

24



--------------------------------------------------------------------------------



 



shall provide by its terms, and on terms acceptable to the L/C Agent, for
renewal for successive periods of one year or less (but not beyond the seventh
day prior to the L/C Maturity Date) unless and until the L/C Agent shall have
delivered prior written notice of nonrenewal to the beneficiary of such
Syndicated Letter of Credit no later than the time specified in such Syndicated
Letter of Credit (which the L/C Agent shall do only if one or more of the
applicable conditions under Section 3.2 (other than the delivery of a Letter of
Credit Notice) is not then satisfied). The L/C Agent shall promptly provide a
copy of any such notice to Allied World.
     (d) Obligation of Lenders. The obligation of any Lender under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Lender’s Ratable Share of the aggregate Stated Amount of
such Syndicated Letter of Credit at the time such Syndicated Letter of Credit is
Issued, and each Syndicated Letter of Credit shall expressly so provide,
provided that each Fronting Bank shall be severally (and not jointly liable) for
its Ratable Share of the Stated Amount of such Syndicated Letter of Credit plus
the Ratable Share of each Non-NAIC Lender for which it is fronting pursuant to
Section 2.1(h). No increase of Commitments under Section 2.18 or assignment of
Commitments under Section 2.17 or Section 10.6(b) shall change or affect the
liability of any Lender under any outstanding Syndicated Letter of Credit until
such Syndicated Letter of Credit is amended giving effect to such increase or
assignment, as the case may be. The failure of any Lender to make any L/C
Disbursement in respect of any Syndicated Letter of Credit on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to make its L/C Disbursement in respect of any Syndicated Letter of
Credit.
     (e) Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Lender (other than a Non-NAIC Lender) party to such
Syndicated Letter of Credit, and the L/C Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the L/C Agent shall act, as the agent of each such Lender to (i) execute
and deliver such Syndicated Letter of Credit, (ii) receive drafts, other demands
for payment and other documents presented by the beneficiary under such
Syndicated Letter of Credit, (iii) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of such Syndicated
Letter of Credit, (iv) notify such Lender and Allied World that a valid drawing
has been made and the date that the related L/C Disbursement is to be made and
(v) exercise all rights held by the issuer of a letter of credit under the
documents for which such Syndicated Letter of Credit shall provide credit
enhancement (or designate any Person as its representative for all such purposes
under such documents); provided that the L/C Agent shall have no obligation or
liability for any L/C Disbursement under such Syndicated Letter of Credit, and
each Syndicated Letter of Credit shall expressly so provide. Each Lender hereby
irrevocably appoints and designates the L/C Agent as its attorney-in-fact,
acting through any duly authorized officer, to execute and deliver in the name
and on behalf of such Lender each Syndicated Letter of Credit to be issued by
such Lender hereunder and to take such other actions contemplated by this
Section 2.1(e). Promptly upon the request of the L/C Agent, each Lender will
furnish to the L/C Agent such powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the L/C Agent has the power to act as attorney-in-fact for
such Lender to execute and deliver such Syndicated Letter of Credit.

25



--------------------------------------------------------------------------------



 



     (f) Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any specific time
specified in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The L/C Agent shall promptly after such examination and before
such L/C Disbursement notify each applicable Issuing Bank and Allied World by
telephone (confirmed by telecopy or email) of such demand for payment. With
respect to any demand for payment made under a Syndicated Letter of Credit which
the L/C Agent has informed the applicable Issuing Banks is valid, each such
Issuing Bank will make an L/C Disbursement in respect of such Syndicated Letter
of Credit and in the Applicable Currency promptly in accordance with the Dollar
Amount of its liability under such Syndicated Letter of Credit and this
Agreement, such L/C Disbursement to be made to the account of the L/C Agent most
recently designated by it for such purpose by notice to the Lenders. The L/C
Agent will make such L/C Disbursement available to the beneficiary of such
Syndicated Letter of Credit by promptly crediting the amounts so received, in
the funds so received, to the account identified by such beneficiary in
connection with such demand for such L/C Disbursement. Promptly following any
L/C Disbursement by any Issuing Bank in respect of any Syndicated Letter of
Credit, the L/C Agent will notify Allied World of such L/C Disbursement.
     (g) Reimbursement. Allied World agrees that it shall reimburse the
applicable Issuing Banks in respect of L/C Disbursements made under any
Syndicated Letter of Credit by paying to the Administrative Agent an amount in
Dollars equal to the aggregate of the Dollar Amount of each L/C Disbursement no
later than 2:00 p.m., Charlotte, North Carolina time, on the first Business Day
after the L/C Disbursement Date with respect to such Syndicated Letter of Credit
(each such amount until paid together with interest thereon payable as provided
hereinbelow, a “Syndicated Reimbursement Obligation”). Without limiting any
other obligations of Allied World hereunder, Allied World hereby agrees to
indemnify each applicable Issuing Bank in respect of each Syndicated Letter of
Credit denominated in a Foreign Currency for any and all costs, expenses and
losses incurred by such Issuing Bank as a result of receiving payment or
reimbursement for any L/C Disbursement thereunder from any Person in a Currency
other than Dollars. Any such amount payable to any Issuing Bank shall be payable
within 10 Business Days after demand and submission by such Issuing Bank of
satisfactory evidence reflecting the calculation of such amount, which shall be
conclusive absent manifest error.
     (h) Non-NAIC Lenders. In the event any Lender advises the L/C Agent that
such Lender is a Non-NAIC Lender, the Credit Parties, the L/C Agent, such
Non-NAIC Lender and the other Lenders, including the applicable Fronting Bank
for such Non-NAIC Lender, hereby agree that (i) such Non-NAIC Lender shall cease
to Issue Syndicated Letters of Credit so long as it is a Non-NAIC Lender and
such Non-NAIC Lenders’ Ratable Share of any Syndicated Letter of Credit will be
Issued by the applicable Fronting Bank for such Non-NAIC Lender, (ii) to the
extent Syndicated Letters of Credit are outstanding, the Credit Parties will
each use all commercially reasonable efforts to cause the beneficiaries thereof
to execute and deliver an amendment to any Syndicated Letter of Credit of Allied
World such that the Non-NAIC Lender is removed from such Syndicated Letter of
Credit and the applicable Fronting Bank is added to such Syndicated Letter of
Credit to honor any draft drawn thereon in an amount equal to the Non-NAIC
Lender’s Ratable Share with respect to such Syndicated Letter of Credit, (iii)
immediately upon the issuance or amendment of any Syndicated Letter of Credit,
each Non-NAIC Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, without

26



--------------------------------------------------------------------------------



 



recourse or warranty, purchase from the applicable Fronting Bank a risk
participation in each such Syndicated Letter of Credit in accordance with
Section 2.2(d) in an amount equal to such Non-NAIC Lender’s Ratable Share of the
Stated Amount of such Syndicated Letter of Credit and (iv) each Non-NAIC Lender
shall pay to the applicable Fronting Bank a fronting fee computed on the risk
participation purchased by such Non-NAIC Lender from such Fronting Bank with
respect to such Syndicated Letter of Credit at the rate per annum as separately
agreed to between such Non-NAIC Lender and such Fronting Bank. Unless otherwise
agreed between such Non-NAIC Lender, such Fronting Bank and the Administrative
Agent, such fronting fee shall be paid by reducing the applicable Letter of
Credit Fee otherwise payable to such Non-NAIC Lender by an amount equal to such
fronting fee and paying the same to such Fronting Bank.
     Section 2.2 Participated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, Allied
World may request any Fronting Bank to Issue, at any time and from time to time
during the Availability Period, and such Fronting Bank hereby agrees to Issue,
Participated Letters of Credit for the account of Allied World, subject to the
terms and conditions of this Section 2.2. Each Participated Letter of Credit
shall be substantially in the form of Exhibit A-2 or in such other form as may
be agreed by the applicable Fronting Bank; provided that the applicable Fronting
Bank and Allied World will agree to reasonable changes to such form requested by
any beneficiary or applicable insurance regulator so long as such changes are
not adverse to the interests of the Lenders.
     (b) Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, Allied World shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Fronting Bank) to the applicable Fronting Bank (which shall promptly notify the
Lenders) at least 3 Business Days in advance of the requested date of Issuance
(or such shorter period as is acceptable to the applicable Fronting Bank,
including any request for the Issuance of a Participated Letter of Credit on the
Closing Date, subject to approval by the applicable Fronting Bank) a notice in a
form reasonably acceptable to the applicable Fronting Bank (a “Participated
Letter of Credit Notice”) requesting the Issuance of a Participated Letter of
Credit, or identifying the Participated Letter of Credit to be amended, renewed,
extended or increased as the case may be, and specifying the date of Issuance
(which shall be a Business Day), the date on which such Participated Letter of
Credit is to expire (which shall comply with Section 2.2(c)), the amount of such
Participated Letter of Credit, the Applicable Currency of such Participated
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew, extend or increase,
as the case may be) such Participated Letter of Credit, it being understood and
agreed that Participated Letters of Credit may be extended and renewed in
accordance with Section 2.2(c). In addition to the delivery of any Participated
Letter of Credit Notice, Allied World shall deliver to the Administrative Agent
a Collateral Base Report not later than 11:00 a.m. Charlotte, North Carolina
time on the Business Day immediately preceding the date on which such
Participated Letter of Credit is to be Issued confirming that the Minimum
Collateral Amount, after giving effect to such Issuance, does not exceed the
Collateral Base at such time. If requested by any Fronting Bank, Allied World
shall submit a letter of credit application on such Fronting Bank’s standard
form (with such changes as such Fronting Bank shall reasonably deem appropriate)
in connection with any request for a Participated Letter

27



--------------------------------------------------------------------------------



 



of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application submitted by Allied World to any Fronting Bank relating to any
Participated Letter of Credit, the terms and conditions of this Agreement shall
control.
     (c) Expiration of Participated Letters of Credit. Each Participated Letter
of Credit shall expire at or prior to the earlier of (i) the close of business
on the date one year after the date of the issuance of such Participated Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension), or (ii) the seventh (7th) day prior to the L/C
Maturity Date; provided, however, that at Allied World’s request a Participated
Letter of Credit shall provide by its terms, and on terms acceptable to the
applicable Fronting Bank, for renewal for successive periods of one year or less
(but not beyond the seventh day prior to the L/C Maturity Date) unless and until
the applicable Fronting Bank shall have delivered prior written notice of
nonrenewal to the beneficiary of such Participated Letter of Credit no later
than the time specified in such Participated Letter of Credit (which the
applicable Fronting Bank shall do only if one or more of the applicable
conditions under Section 3.2 (other than the delivery of a Letter of Credit
Notice) is not then satisfied). The Administrative Agent shall promptly provide
a copy of any such notice to Allied World.
     (d) Participations. By the Issuance of a Participated Letter of Credit (or
the fronting for a Non-NAIC Lender in respect of a Syndicated Letter of Credit
pursuant to Section 2.1(h) by the applicable Fronting Bank and without any
further action on the part of the applicable Fronting Bank or the applicable
Lenders, the applicable Fronting Bank hereby grants to each applicable Lender in
respect of such Participated Letter of Credit (or to the Non-NAIC Lender in
respect of such Syndicated Letter of Credit), and each such Lender (or such
Non-NAIC Lender) hereby acquires from the applicable Fronting Bank,
participation in such Participated Letter of Credit (or such Syndicated Letter
of Credit) in an amount equal to the Dollar Amount of such Lender’s Ratable
Share of the Stated Amount of such Participated Letter of Credit (or such
Syndicated Letter of Credit) and Allied World’s reimbursement obligations with
respect thereto. Each Lender or Non-NAIC Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Participated Letters of Credit (or Syndicated Letters of Credit) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any such Letter of Credit or
the occurrence and continuance of a Default or Event of Default or reduction or
termination of the Aggregate Commitments. In consideration and in furtherance of
the foregoing, each Lender or Non-NAIC Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for account of the
applicable Fronting Bank, the Dollar Amount of such Lender’s Ratable Share of
each L/C Disbursement made by the applicable Fronting Bank in respect of any
Participated Letter of Credit (or Syndicated Letter of Credit) promptly upon the
request of the applicable Fronting Bank at any time from the time such L/C
Disbursement is made until such L/C Disbursement is reimbursed by Allied World
or at any time after any reimbursement payment is required to be disgorged or
refunded to Allied World for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Promptly following
receipt by the Administrative Agent of any payment from Allied World pursuant to
Section 2.2(f), the Administrative Agent shall distribute such payment to the
applicable Fronting Bank or, to the extent that any Lenders or Non-NAIC Lender
have made payments pursuant to this paragraph to reimburse the applicable
Fronting Bank, then to

28



--------------------------------------------------------------------------------



 



such Lenders or Non-NAIC Lender and the applicable Fronting Bank as their
interests may appear. Any payment made by a Lender or Non-NAIC Lender pursuant
to this paragraph to reimburse any Fronting Bank for any L/C Disbursement made
by it shall not relieve Allied World of its obligation to reimburse such L/C
Disbursement. Notwithstanding anything herein to the contrary, effective upon
the increase of the Commitments pursuant to Section 2.18, each Lender’s
participation in any Participated Letter of Credit (and each Non-NAIC Lender’s
participation in any Syndicated Letter of Credit) outstanding on such date shall
be adjusted to reflect its Ratable Share after giving effect to such increase.
     (e) Disbursement Procedures; Funding of Participations.
     (i) The applicable Fronting Bank shall, within a reasonable time following
its receipt thereof (and, in any event, within any time specified in the text of
the relevant Participated Letters of Credit issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. The applicable Fronting Bank shall promptly after such examination
notify the Administrative Agent and Allied World by telephone (confirmed by
telecopy or email) of such demand for payment and whether such Fronting Bank has
made or will make a L/C Disbursement thereunder. If Allied World shall fail to
reimburse the applicable Fronting Bank for such L/C Disbursement on the date and
time specified in Section 2.2(f), the Administrative Agent shall notify each
applicable Lender of the applicable L/C Disbursement, the payment then due from
Allied World in respect thereof and the Dollar Amount of such Lender’s Ratable
Share thereof. Each applicable Lender (including any applicable Non-NAIC Lender)
shall upon such notice make funds available to the Administrative Agent in the
Applicable Currency for the account of the applicable Fronting Bank at the
Payment Office in an amount equal to (i) in the case of a Participated Letter of
Credit, the amount of its Ratable Share of the unpaid L/C Disbursement and
(ii) in the case of a Non-NAIC Lender, its Percentage Obligations of a
Syndicated Letter of Credit being fronted by such Fronting Bank pursuant to
Section 2.1(h) (such amount, its “L/C Advance”) not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of
Allied World to reimburse the applicable Fronting Bank for the amount of any
payment made by such Fronting Bank under such Participated Letter of Credit (or
such Syndicated Letter of Credit in the case of a Non-NAIC Lender), together
with interest as provided herein.
     (ii) If any Lender fails to make available to the Administrative Agent for
the account of the applicable Fronting Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.2(e) by the
time specified in Section 2.2(e)(i), the applicable Fronting Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable Fronting Bank at a rate per annum equal to the Federal Funds
Rate from time to time in effect. A certificate of the applicable Fronting Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
Until a Lender funds its L/C Advance pursuant to this Section 2.2(e) to

29



--------------------------------------------------------------------------------



 



reimburse the applicable Fronting Bank for any L/C Disbursement made by it,
interest in respect of such Lender’s L/C Advance shall be solely for the account
of the applicable Fronting Bank.
     (f) Reimbursement. Allied World agrees that it shall reimburse the
applicable Fronting Bank in respect of any L/C Disbursement made under any
Participated Letter of Credit by paying to the Administrative Agent an amount in
Dollars equal to the Dollar Amount of such L/C Disbursement no later than 2:00
p.m., Charlotte, North Carolina time, on the first Business Day after the L/C
Disbursement Date with respect to such Participated Letter of Credit (each such
amount until paid, a “Participated Reimbursement Obligation”). Without limiting
any other obligations of Allied World hereunder, Allied World hereby agrees to
indemnify the applicable Fronting Bank in respect of any Participated Letters of
Credit denominated in a Foreign Currency for any and all costs, expenses and
losses incurred by it as a result of receiving payment or reimbursement for any
L/C Disbursement thereunder from any Person in a Currency other than Dollars.
Any such amount payable to any Fronting Bank shall be payable within 10 Business
Days after demand and submission by such Fronting Bank of satisfactory evidence
reflecting the calculation of such amount, which shall be conclusive absent
manifest error.
     (g) Repayment of Participations.
     (i) At any time after the applicable Fronting Bank has made a payment under
any Participated Letter of Credit (or Syndicated Letter of Credit in the case of
a Non-NAIC Lender) and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.2(e), if the Administrative
Agent receives for the account of the applicable Fronting Bank any payment in
respect of the related unpaid L/C Disbursement or interest thereon (whether
directly from Allied World or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Ratable Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the applicable Fronting Bank pursuant to Section 2.2(e)(i) is required to be
returned under any of the circumstances described in Section 2.13 (including
pursuant to any settlement entered into by the applicable Fronting Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the applicable Fronting Bank its Ratable Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
     (h) Failure to Make L/C Advances. The failure of any Lender to make the L/C
Advance to be made by it on the date specified in Section 2.2(e) shall not
relieve any other Lender of its obligation hereunder to make its L/C Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.

30



--------------------------------------------------------------------------------



 



     Section 2.3 Existing Letters of Credit. The Credit Parties, the
Administrative Agent, the Fronting Banks and the Lenders agree that, as of the
Closing Date, each Existing Letter of Credit described on Schedule 2.3 issued
for the account of Allied World and which remains outstanding as of the Closing
Date shall be deemed Issued as of the Closing Date under this Agreement as a
Participated Letter of Credit by Barclays Bank plc in its capacity as a Fronting
Bank.
     Section 2.4 Conditions Precedent to the Issuance of Letters of Credit. The
Issuing Bank shall not be under any obligation to, and in the case of clauses
(ii), (v) and (vi) below shall not, Issue any Letter of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuance of such
Letter of Credit or any Requirement of Law applicable to such Issuing Bank or
any Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over it shall prohibit, or
request that it refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon it with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such Issuing Bank or any Lender is not otherwise compensated) not in effect on
the Closing Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to it as of the Closing Date;
     (ii) immediately after giving effect thereto, (x) the Letter of Credit
Exposure of any Lender would exceed its Commitment at such time, (y) the
aggregate Letter of Credit Exposure would exceed the Aggregate Commitments at
such time or (z) the Dollar Amount of the aggregate Stated Amount of all Letters
of Credit denominated in a Foreign Currency would exceed the Foreign Currency
Sublimit;
     (iii) the L/C Agent or the applicable Fronting Bank, as the case may be,
shall have delivered the written notice of nonrenewal described in
Section 2.1(c) and Section 2.2(c) with respect to such Letter of Credit;
     (iv) the Administrative Agent has received written notice from the
applicable Fronting Bank or the Required Lenders, as the case may be, or Allied
World, on or prior to the Business Day prior to the requested date of the
issuance of such Letter of Credit, that one or more of the applicable conditions
under Section 3.2 is not then satisfied;
     (v) the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance or last extension unless the Required Lenders
have approved such expiry date;
     (vi) the expiry date of such Letter of Credit is less than seven Business
Days prior to the L/C Maturity Date, unless all of the Lenders have approved
such expiry date in writing;
     (vii) such Letter of Credit is not substantially in the form of Exhibit A-1
or Exhibit A-2 hereto, as the case may be, or is not otherwise in form and
substance reasonably acceptable to the Administrative Agent and the L/C Agent or
applicable

31



--------------------------------------------------------------------------------



 



Fronting Bank, as the case may be; provided that the Administrative Agent and,
in respect of any change to a Syndicated Letter of Credit, the L/C Agent, or in
respect of any change to a Participated Letter of Credit, the applicable
Fronting Bank, can and will agree to reasonable changes to such form, not
adverse to the interests of the Lenders, requested by any beneficiary or
applicable insurance regulator;
     (viii) such Letter of Credit is denominated in a currency other than
Dollars or a Foreign Currency; or
     (ix) with respect to the issuance of a Participated Letter of Credit, a
default of any Lender’s obligations to fund under Section 2.2(e) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the applicable
Fronting Bank has entered into satisfactory arrangements with Allied World or
such Lender to eliminate such Fronting Bank’s risk with respect to such Lender.
     Section 2.5 Obligations Absolute. The obligations of Allied World to
reimburse with respect to a L/C Disbursement under any Letter of Credit and of
any Lender to reimburse the applicable Fronting Bank with respect to any L/C
Disbursement made by such Fronting Bank under any Participated Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:
     (i) any lack of validity or enforceability of this Agreement, any other
Credit Document, any Letter of Credit Document or any other agreement or
instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of Allied World in respect of any Letter
of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right that any
Credit Party may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, the L/C
Agent, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Letter of Credit Document or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; provided, however, that such draft or
certificate substantially complies with the terms of such Letter of Credit;

32



--------------------------------------------------------------------------------



 



     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of Allied World; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Allied World,
the Guarantor or any other guarantor, other than as may be expressly set forth
in this Agreement.
     None of the Administrative Agent, the L/C Agent, any Fronting Bank or any
Lender or any of their Related Parties shall have any liability or
responsibility to any Credit Party by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent, the L/C
Agent, any Issuing Bank or any Lender from liability to any Credit Party to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Credit Party to the extent permitted
by applicable law) suffered by any Credit Party that are caused by the gross
negligence or willful misconduct of the Administrative Agent, the L/C Agent, any
Issuing Bank or any Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.
     Section 2.6 Interest. Unless Allied World reimburses each L/C Disbursement
made in respect of Letters of Credit issued for its account in full on the date
such L/C Disbursement is made, the unpaid amount of the Reimbursement Obligation
thereof shall bear interest from the date of each L/C Disbursement until such
amount shall be paid in full at a rate per annum equal to the Base Rate (plus an
additional 2% per annum, payable on demand, if not reimbursed by the third
Business Day after the date upon which Allied World receives notice of such L/C
Disbursement).
     Section 2.7 Interest Rate Determination. The Administrative Agent shall
give prompt notice to Allied World and the applicable Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.6.
     Section 2.8 Collateralization of Letters of Credit.
     (a) At any time and from time to time (i) upon the Administrative Agent’s
request given in accordance with Section 8.2 after the occurrence and during the
continuance of an Event of Default and (ii) on the L/C Maturity Date, Allied
World shall deliver to the Administrative Agent as cash collateral an amount in
cash equal to the aggregate Stated Amount of all Letters of Credit issued for
the account of Allied World outstanding at such time (whether or not any
beneficiary under any Letter of Credit shall have drawn or be entitled at such
time to draw thereunder). The Administrative Agent shall deposit such cash in a
special collateral account of Allied World pursuant to arrangements satisfactory
to the Administrative Agent (such

33



--------------------------------------------------------------------------------



 



account, the “Cash Collateral Account”) for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders.
     (b) In the event that, at any time, (i) the aggregate Letter of Credit
Exposure shall exceed 105% (or in the case of the Letter of Credit Exposure
denominated solely in Dollars, 100%) of the Aggregate Commitments at such time
(after giving effect to any concurrent termination or reduction thereof) or
(ii) the Dollar Amount of the aggregate Stated Amount of all Letters of Credit
denominated in a Foreign Currency would exceed 105% of the Foreign Currency
Sublimit, Allied World shall deliver to the Administrative Agent as cash
collateral in an amount in cash equal to Dollar Amount of such excess, and
thereupon such cash shall be deemed to reduce the aggregate Letter of Credit
Exposure or the aggregate Letter of Credit Exposure that is denominated in a
Foreign Currency, as the case may be, by an equivalent Dollar Amount, and such
cash shall be deposited in the Cash Collateral Account for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders.
     (c) Allied World hereby grants to the Administrative Agent, for the benefit
of the Issuing Banks and the Lenders, a Lien upon and security interest in its
Cash Collateral Account and all amounts held therein from time to time as
security for the Letter of Credit Exposure of Allied World, and for application
to its aggregate Reimbursement Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account for the benefit of the Fronting
Banks and the Lenders and Allied World shall have no interest therein except as
set forth in Section 2.8(d). Other than any interest on the investment of such
amounts in Cash Equivalents, which investments shall be made at the direction of
Allied World (unless a Default or Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Account shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such account.
     (d) In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank a Dollar Amount equal to the Reimbursement Obligation created
as a result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Notwithstanding anything in this Agreement to the contrary, to the
extent any such drawing is made, Allied World’s Reimbursement Obligation shall
be deemed to have been satisfied and discharged to the extent of any such
payment from the Cash Collateral Account. Any amounts remaining in any Cash
Collateral Account (including interest and profits) after the expiration of the
Letters of Credit and reimbursement in full of the Issuing Banks for all of
their respective obligations thereunder shall be held by the Administrative
Agent, for the benefit of Allied World, to be applied against the Obligations in
such order and manner as the Administrative Agent may direct. If Allied World is
required to provide cash collateral pursuant to Section 2.8(b), such amount
(including interest and profits), to the extent not applied as aforesaid, shall
be returned to Allied World, provided that after giving effect to such return
(i) the aggregate Letter of Credit Exposure would not exceed the thresholds
specified in Section 2.7(b) and (ii) no Default or Event of Default shall have
occurred and be continuing at such time. If Allied World is required to provide
cash collateral as a result of an Event of

34



--------------------------------------------------------------------------------



 



Default, such amount (to the extent not applied as aforesaid) shall be returned
to Allied World within three (3) Business Days after all Events of Default have
been cured or waived.
     Section 2.9 Use of Letters of Credit. The Letters of Credit shall be
available and Allied World agrees that it shall use its Letters of Credit solely
to support its own obligations primarily under the Primary Policies and
Reinsurance Agreements to which it is a party.
     Section 2.10 Termination and Reduction of Commitments.
     (a) The Aggregate Commitments shall be automatically and permanently
terminated on the Commitment Termination Date.
     (b) At any time and from time to time after the date hereof, upon not less
than three (3) Business Days’ prior written notice to the Administrative Agent,
Allied World may terminate in whole or reduce in part the aggregate Unutilized
Commitments; provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof, and applied ratably among the Lenders according to
their respective Commitments. The amount of any termination or reduction made
under this Section 2.10(b) may not thereafter be reinstated.
     (c) All Commitment Fees accrued in respect of the Unutilized Commitments
until the effective date of any termination thereof shall be paid on the
effective date of such termination.
     Section 2.11 Fees. The Credit Parties agree to pay:
     (a) To the Joint Arrangers and Wachovia, in its capacity as both a Fronting
Bank and the Administrative Agent, for their own respective accounts, fees in
the amounts and at the times specified in Annex B to the Commitment Letter;
     (b) To each Fronting Bank other than Wachovia, in its capacity as a
Fronting Bank, a fronting fee in respect of each Letter of Credit issued by it
under this Agreement at the rate per annum as separately agreed to between the
Credit Parties and such Fronting Bank.
     (c) To the Administrative Agent, for the account of each Lender, a
commitment fee (the “Commitment Fee”) for each calendar quarter (or portion
thereof) at a per annum rate equal to 0.06% of such Lender’s Ratable Share of
the average daily aggregate Unutilized Commitments, payable in arrears (i) on
the last Business Day of each calendar quarter, beginning with December 31, 2007
through the Commitment Termination Date, and (ii) on the Commitment Termination
Date;
     (d) To the Administrative Agent, for the account of each Lender, a letter
of credit fee (the “Letter of Credit Fee”) for each calendar quarter (or portion
thereof) in respect of all Letters of Credit outstanding during such quarter, at
a per annum rate equal to 0.25% of such Lender’s Ratable Share of the average
daily aggregate Stated Amount of such Letters of Credit. The Letter of Credit
Fee shall be due and payable quarterly in arrears (i) on the last Business Day
of each calendar quarter, commencing with the first such date to occur after the
Closing Date through the Final Expiry Date and (ii) on the Final Expiry Date;
and

35



--------------------------------------------------------------------------------



 



     (e) To the L/C Agent and each Fronting Bank, each for its own account, with
respect to the Issuance of each Letter of Credit hereunder, such reasonable fees
and expenses as the L/C Agent or such Fronting Bank, as the case may be,
customarily requires in connection with the issuance, amendment, transfer,
negotiation, processing and/or administration of letters of credit.
     Section 2.12 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Credit Parties hereunder (whether of principal,
interest, fees or reimbursement of L/C Disbursements, or under Sections 2.14 or
2.15, or otherwise) shall be made without setoff, counterclaim or other defense,
in Dollars and in immediately available funds to the Administrative Agent, for
the account of the Lenders entitled to such payment (except as otherwise
expressly provided herein as to payments required to be made directly to any
Fronting Bank, the L/C Agent, the Administrative Agent or the Lenders) at the
Payment Office, prior to 2:00 p.m., Charlotte, North Carolina time, on the date
payment is due. Any payment made as required hereinabove, but after 2:00 p.m.,
Charlotte, North Carolina time, shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day, and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte,
North Carolina time, in immediately available funds, the Administrative Agent
will make available to each relevant Lender on the same date, by wire transfer
of immediately available funds, such Lender’s ratable share of such payment
(based on the percentage that the amount of the relevant payment owing to such
Lender bears to the total amount of such payment owing to all of the relevant
Lenders), and (ii) if such payment is received after 12:00 noon, Charlotte,
North Carolina time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the relevant Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender. The Administrative Agent will distribute to the
applicable Fronting Bank and the L/C Agent like amounts relating to payments
made to the Administrative Agent for the account of such Fronting Bank or the
L/C Agent in the same manner, and subject to the same terms and conditions, as
set forth hereinabove with respect to distributions of amounts to the Lenders.
     (c) Unless the Administrative Agent shall have received notice from Allied
World prior to the date on which any payment is due to the Administrative Agent
for the account of the relevant Lenders or the relevant Fronting Bank hereunder
that Allied World will not make such payment, the Administrative Agent may
assume that Allied World has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the relevant Fronting Bank, as the case may be, the amount due. In
such

36



--------------------------------------------------------------------------------



 



event, if Allied World has not in fact made such payment, then each of the
relevant Lenders or the relevant Fronting Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Fronting Bank, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     (d) All computations of interest and fees hereunder shall be made on the
basis of a year consisting of (i) in the case of interest calculated at the Base
Rate (when such calculation is based on the prime rate), 365/366 days, as the
case may be, or (ii) in all other instances, 360 days; and in each case under
(i) and (ii) above, with regard to the actual number of days (including the
first day, but excluding the last day) elapsed.
     (e) Upon the occurrence and during the continuance of any Default and/or
Event of Default under Section 8.1(a), and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all Reimbursement Obligations (to the extent not already bearing an
additional 2% per annum pursuant to Section 2.6) and, to the greatest extent
permitted by law, all other accrued and outstanding fees and other amounts
hereunder, shall bear interest at a rate per annum equal to the Base Rate plus
2%), and, in each case, such default interest shall be payable on demand. To the
greatest extent permitted by law, interest shall continue to accrue after the
filing by or against Allied World of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
     (f) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     Section 2.13 Recovery of Payments.
     (a) Each Credit Party agrees that to the extent it makes a payment or
payments to or for the account of the Administrative Agent, the L/C Agent, any
Lender or any Fronting Bank, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be

37



--------------------------------------------------------------------------------



 



satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender,
the L/C Agent, or any Fronting Bank are subsequently returned or repaid by the
Administrative Agent to any Credit Party, its representative or successor in
interest, or any other Person, whether by court order, by settlement approved by
such Lender, the L/C Agent or such Fronting Bank, or pursuant to applicable
Requirements of Law, such Lender, the L/C Agent or such Fronting Bank will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount. If any such amounts are recovered by the
Administrative Agent from any Credit Party, its representative or successor in
interest or such other Person, the Administrative Agent will redistribute such
amounts to the Lenders, the L/C Agent or the Fronting Banks on the same basis as
such amounts were originally distributed.
     Section 2.14 Pro Rata Treatment; Several Obligations of Lenders.
     (a) All payments from or on behalf of each Credit Party on account of any
Obligations shall be apportioned ratably among the Lenders based upon their
respective share, if any, of the Obligations with respect to which such payment
was made.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in such Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Obligations owing them, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by any Credit Party pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in Reimbursement Obligations to any
assignee or participant, other than to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section 2.14(b) shall apply). Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. If under any applicable Debtor Relief
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 2.14(b) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section 2.14(b) to share in the
benefits of any recovery on such secured claim.

38



--------------------------------------------------------------------------------



 



     (c) The obligations of the Lenders hereunder to make L/C Disbursements in
respect of Syndicated Letters of Credit, to fund participations in Participated
Letters of Credit and to make payments pursuant to Section 10.1 are several and
not joint. The failure of any Lender to make any such L/C Disbursement, to fund
any such participation or to make any such payment on any date shall not relieve
any other Lender of its corresponding obligation, if any, hereunder to do so on
such date, but no Lender shall be responsible for the failure of any other
Lender to so make its L/C Disbursement, purchase its participation or to make
any such payment required hereunder.
     Section 2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any Fronting Bank;
     (ii) subject any Lender or any Fronting Bank to any Taxes of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit made by it, or change the basis of taxation
of payments to such Lender or such Fronting Bank in respect thereof (except for
Indemnified Taxes covered by Section 2.16 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender or such Fronting Bank);
or
     (iii) impose on any Lender or any Fronting Bank or any other condition,
cost or expense affecting this Agreement made by such Lender or any Letter of
Credit or participation therein (except for Indemnified Taxes covered by
Section 2.16 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Fronting Bank);
     and the result of any of the foregoing shall be to increase the cost to
such Lender or such Fronting Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Fronting Bank hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender or such
Fronting Bank, the Credit Parties will pay to such Lender or such Fronting Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Fronting Bank, as the case may be, for such additional costs
incurred or reduction suffered, provided that nothing in this Section 2.15(a)
shall be construed to entitle any Lender or any Fronting Bank to compensation
from any Credit Party for any increased costs if such Lender or such Fronting
Bank has been compensated in full from any Credit Party for such increased costs
pursuant to another provision in this Agreement, it being understood for the
avoidance of doubt that any Person seeking compensation for increased costs
under this Section in respect of any Obligations owed to such Person by any
Credit Party shall be deemed compensated in full if the applicable Credit Party
is paying interest at the Base Rate on such Obligation at the time in question.

39



--------------------------------------------------------------------------------



 



     (b) If any Lender or any Fronting Bank reasonably determines that any
Change in Law affecting such Lender or such Fronting Bank or any Lending Office
of such Lender or such Lender’s or such Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Fronting Bank’s capital or on the capital of
such Lender’s or such Fronting Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the participations in
Letters of Credit held by such Lender, or the Letters of Credit issued by the
Lenders or such Fronting Bank, to a level below that which such Lender or such
Fronting Bank or such Lender’s or such Fronting Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Fronting Bank’s policies and the policies of such Lender’s or
such Fronting Bank’s holding company with respect to capital adequacy), then
from time to time the Credit Parties will pay to such Lender or such Fronting
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Fronting Bank or such Lender’s or such Fronting Bank’s
holding company for any such reduction suffered.
     (c) A certificate of a Lender or Fronting Bank setting forth the amount or
amounts necessary to compensate such Lender or such Fronting Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or Section 2.15(b),
and the calculation of such amount or amounts in reasonable detail (along with
supporting documentation), and delivered to the Credit Parties shall be
conclusive absent manifest error. The applicable Credit Party shall pay such
Lender or such Fronting Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.
     (d) Failure or delay on the part of any Lender or any Fronting Bank to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or such Fronting Bank’s right to demand
such compensation, provided that no Credit Party shall be required to compensate
a Lender or any Fronting Bank pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Lender or such Fronting Bank, as the case
may be, notifies any Credit Party of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Fronting Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
120 days period referred to above shall be extended to include the period of
retroactive effect thereof).
     Section 2.16 Taxes.
     (a) Subject to Section 2.16(e), any and all payments by or on account of
any obligation of each Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes, provided that if any Credit Party shall be required by
applicable law to deduct or withhold any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lenders or the applicable Fronting Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) such Credit Party shall make such
deductions or withholdings and (iii) such Credit Party shall

40



--------------------------------------------------------------------------------



 



timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.
     (b) Without limiting the provisions of Section 2.16(a), each Credit Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
     (c) Subject to Section 2.16(e), each Credit Party shall indemnify the
Administrative Agent, each Lender and each Fronting Bank, within 10 Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
with respect to payments by such Credit Party under this Agreement or any other
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Fronting Bank, as the case may be, and any reasonable
and documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Credit Party by a
Lender or any Fronting Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or any Fronting
Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes by any
Credit Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Lender or any Fronting Bank that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Credit Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall comply with all necessary procedural formalities and
deliver, or cause to be delivered, to such Credit Party (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Credit Party or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or any Fronting Bank, if requested by any
Credit Party or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Credit Party or the
Administrative Agent as will enable such Credit Party or the Administrative
Agent to determine whether or not such Lender or such Fronting Bank is subject
to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that any
Credit Party is resident for tax purposes in the United States, any Foreign
Lender shall deliver to such Credit Party and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of such Credit Party or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

41



--------------------------------------------------------------------------------



 



     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Credit Party within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit such Credit Party to determine the withholding or
deduction required to be made.
     (f) If the Administrative Agent, any Lender or any Fronting Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts, in either case
pursuant to this Section 2.16, it shall pay to such Credit Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such recovery), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Fronting Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Credit Party, upon
the request of the Administrative Agent, such Lender or such Fronting Bank,
agrees to repay the amount paid over to such Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Fronting Bank in the event the
Administrative Agent, such Lender or such Fronting Bank is required to repay
such refund to such Governmental Authority. This Section 2.16(f) shall not be
construed to require the Administrative Agent, any Lender or any Fronting Bank
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to such Credit Party or any other Person.
     (g) Each of the Administrative Agent, the Fronting Banks and each Lender
agrees to cooperate with any reasonable request made by any Credit Party in
respect of a claim of a refund in respect of Indemnified Taxes as to which it
has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 2.16, provided that
(i) such Credit Party has agreed in writing to pay all of the Administrative
Agent’s or such Fronting Bank’s or such Lender’s reasonable out-of-pocket costs
and expenses relating to such claim, (ii) the Administrative Agent or such
Fronting Bank or such Lender determines, in its good faith judgment, that it
would not be disadvantaged, unduly burdened or prejudiced as a result of such
claim and (iii) such Credit Party furnishes, upon request of the Administrative
Agent, or such Fronting Bank or such Lender, an opinion of tax counsel (such
opinion and such

42



--------------------------------------------------------------------------------



 



counsel to be reasonably acceptable to such Lender, or such Fronting Bank or the
Administrative Agent) to the effect that such Indemnified Taxes were wrongly or
illegally imposed.
     Section 2.17 Replacement Lenders.
     (a) Holdings may, at any time at its sole expense and effort, require any
Lender (i) that has requested compensation from any Credit Party under
Section 2.15(a) or Section 2.15(b) or payments from any Credit Party under
Section 2.16, (ii) that is a Defaulting Lender, (iii) which had NAIC approval on
the date it became a party to this Agreement and ceases to maintain such
approval or otherwise shall lose such approval or (iv) that is unable to Issue a
Letter of Credit under Section 2.4(i), in any case upon notice to such Lender
and the Administrative Agent, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its L/C Disbursements and any L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Credit Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or any Credit Party (in the
case of all other amounts);
     (iii) no assignment pursuant to this Section 2.17 shall be effective until
all of the then outstanding Syndicated Letters of Credit are either amended
giving effect to the such assignment or, if required, returned by each
respective beneficiary to the Administrative Agent and either cancelled and/or
exchanged for new or amended Syndicated Letters of Credit which give effect to
such assignment (it being understood that to the extent the respective
beneficiaries whose consent is required do not consent to such assignment, such
assignment cannot occur);
     (iv) in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or Section 2.15(b) or payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments thereafter; and
     (v) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Holdings to require such assignment cease to apply.
     (b) If any Lender requests compensation under Section 2.15(a) or
Section 2.15(b), or any Credit Party is required to pay any additional amount to
any Lender, any Fronting Bank or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such

43



--------------------------------------------------------------------------------



 



Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its L/C Disbursements hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15(a), Section 2.15(b) or
Section 2.16, as the case may be, in the future, and (ii) in each case would not
subject such Lender or such Fronting Bank to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender. Holdings, on behalf
of the Credit Parties, hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     Section 2.18 Increase in Commitments.
     (a) Holdings shall have the right, at any time and from time to time after
the Closing Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the Aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Commitments then in effect (each, an
“Increasing Lender”), by adding as a Lender with a new Commitment hereunder one
or more Persons that are not already Lenders (each, an “Additional Lender”), or
a combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, the aggregate of all Commitment Increases effected after
the Closing Date shall not exceed $200,000,000, and (iii)  no existing Lender
shall be obligated to increase its Commitment as a result of any request for a
Commitment Increase by Holdings unless it agrees in its sole discretion to do
so.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent shall not be unreasonably
withheld, conditioned or delayed) and Holdings and each Additional Lender shall
execute a joinder agreement together with all such other documentation as the
Administrative Agent and Holdings may reasonably require, all in form and
substance reasonably satisfactory to the Administrative Agent and Holdings, to
evidence the Commitment of such Additional Lender and its status as a Lender
hereunder.
     (c) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and Holdings shall determine the effective
date (the “Commitment Increase Date,” which shall be a Business Day not less
than thirty (30) days prior to the Commitment Termination Date) and the final
amount and allocation of such increase. The Administrative Agent shall promptly
notify Holdings and the Lenders of the final amount and allocation of such
increase and the Commitment Increase Date. The Administrative Agent is hereby
authorized, on behalf of the Lenders, to enter into any amendments to this
Agreement and the other Credit Documents as the Administrative Agent shall
reasonably deem appropriate to effect such Commitment Increase.
     (d) Notwithstanding anything set forth in this Section 2.18 to the
contrary, no increase in the Aggregate Commitments pursuant to this Section 2.18
shall be effective unless:

44



--------------------------------------------------------------------------------



 



     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
     (A) as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.18(b);
     (B) an instrument, duly executed by each Credit Party, acknowledging and
reaffirming its obligations under this Agreement, the Security Documents and the
other Credit Documents to which it is a party and the validity and continued
effect of the Liens granted in favor of the Administrative Agent thereunder;
     (C) a certificate of the secretary or an assistant secretary of each Credit
Party, certifying to and attaching the resolutions adopted by the board of
directors (or similar governing body) of such Credit Party approving or
consenting to such Commitment Increase;
     (D) a certificate of a Financial Officer of Holdings, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the Credit Parties contained in this Agreement and the other Credit Documents
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects, both immediately before and after
giving effect to the Commitment Increase and any Letters of Credit issued in
connection therewith (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to such Commitment
Increase (including any Letters of Credit issued in connection therewith and the
application of the proceeds thereof); and
     (ii) Each outstanding Syndicated Letter of Credit shall have been amended
giving effect to the Commitment Increase or, if required, returned by each
respective beneficiary to the Administrative Agent and cancelled and/or
exchanged for a new or amended Syndicated Letter of Credit giving effect to the
Commitment Increase; and
     (iii) In the case of any Credit Extension in connection with such
Commitment Increase, the conditions precedent set forth in Section 3.2 shall
have been satisfied.

45



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
     Section 3.1 Conditions Precedent to the Closing Date. The obligations of
the Issuing Banks to issue Letters of Credit shall not become effective until
the date (the “Closing Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.5):
     (a) On the Closing Date, the Credit Parties, the Administrative Agent and
each Lender shall have signed a counterpart of this Agreement and shall have
delivered (or transmitted by telecopy) the same to the Administrative Agent at
its Payment Office;
     (b) On the Closing Date, the Administrative Agent shall have received
(i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, from Kelley Drye & Warren LLP, special New
York counsel to the Credit Parties, which opinion shall cover the matters
contained in Exhibit E-1, and (ii) an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and each of the Lenders and dated the Closing Date, from Appleby, special
Bermuda counsel to the Credit Parties, which opinion shall cover the matters
contained in Exhibit E-2;
     (c) On the Closing Date, the Administrative Agent shall have received a
certificate, signed by a Responsible Officer of each Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(i) each of the representations and warranties set forth in this Agreement and
in the other Credit Documents qualified as to materiality are true and correct
and those not so qualified are true and correct in all material respects, each
as of the Closing Date (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), (ii) there is no pending or threatened litigation, bankruptcy
or other proceeding in which there is a reasonable likelihood of an adverse
determination which could reasonably be expected to result in a Material Adverse
Effect or which seeks to restrain, enjoin or prevent the closing of the credit
facilities provided for herein, (iii) no Default or Event of Default exists as
of the Closing Date and (iv) there has not occurred or become known to the
Administrative Agent since December 31, 2006, a change, occurrence or
development that could reasonably be expected to have a Material Adverse Effect;
     (d) On the Closing Date, the Administrative Agent shall have received a
certificate of the secretary or an assistant secretary of each Credit Party, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that attached thereto is a true and complete copy of the articles
or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of such Credit Party,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (ii) that attached
thereto is a true and complete copy of the bylaws or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and

46



--------------------------------------------------------------------------------



 



(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of the other Credit Documents, and attaching all such copies of
the documents described above;
     (e) On the Closing Date, the Administrative Agent shall have received
counterparts of the Security Agreement and Account Control Agreement executed by
Allied World, together with:
     (i) all documents and instruments, including Uniform Commercial Code
financing statements where applicable, in each jurisdiction reasonably requested
by the Administrative Agent to be filed, registered or recorded to create or
perfect the Liens intended to be created under the Security Agreement;
     (ii) results of a recent search of the Uniform Commercial Code (or
equivalent) filings made with respect to each Credit Party in the jurisdictions
contemplated in clause (i) above (including, without limitation, Washington D.C.
and Bermuda) and in such other jurisdictions in which Collateral is located on
the Closing Date which may be reasonably requested by the Administrative Agent,
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by the Credit Documents or have been terminated or released;
     (iii) for each Custodial Account, a duly executed Account Control Agreement
with the applicable Custodian in a form reasonably acceptable to the
Administrative Agent and each such Account Control Agreement shall be in full
force and effect; and
     (iv) a duly executed Collateral Base Report, giving effect to the transfer
of collateral from the collateral account maintained by the Custodian for
Barclays Bank plc to the Custodial Account, confirming that the Minimum
Collateral Amount (after giving effect to the Issuance of the Existing Letters
of Credit as set forth in Section 2.3), does not exceed the Collateral Base and
the Administrative Agent shall have received confirmation from the Custodian
satisfactory to it that such transfer of collateral to the Custodial Account
constituting the Collateral Base calculated in such report has been effected.
     (f) All approvals, permits and consents of any Governmental Authorities
(including all relevant Insurance Regulatory Authorities) or other Persons
required in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been obtained
(without the imposition of conditions that are not reasonably acceptable to the
Administrative Agent), and all related filings, if any, shall have been made,
and all such approvals, permits, consents and filings shall be in full force and
effect and the Administrative Agent shall have received such copies thereof as
it shall have reasonably requested and such documents and papers where
appropriate to be certified by proper corporate

47



--------------------------------------------------------------------------------



 



or governmental authorities; all applicable waiting periods shall have expired
without any adverse action being taken by any Governmental Authority having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or that is otherwise related to or arises out
of, this Agreement, any of the other Credit Documents or the consummation of the
transactions contemplated hereby or thereby, or that could reasonably be
expected to have a Material Adverse Effect;
     (g) Since December 31, 2006, both immediately before and after giving
effect to the making of the initial Credit Extensions (if any), there shall not
have occurred or become known to the Administrative Agent, a change, occurrence
or development that could reasonably be expected to have a Material Adverse
Effect;
     (h) On the Closing Date, there shall exist no Default or Event of Default,
and all representations and warranties made by each Credit Party contained
herein or in any other Credit Document shall be true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date);
     (i) The Credit Parties shall have paid (i) to the Joint Arrangers, the fees
specified in Annex B to the Commitment Letter to be paid to them on the Closing
Date, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in Annex B to the Commitment Letter, and (iii) all
other fees and reasonable expenses of the Joint Arrangers, the Administrative
Agent and the Lenders required hereunder or under any other Credit Document to
be paid on or prior to the Closing Date (including legal fees and expenses)
pursuant to the Commitment Letter;
     (j) The Administrative Agent shall have received satisfactory confirmation
from A.M. Best Company that the current Financial Strength Rating of each
Material Insurance Subsidiary that has such a rating is “B++” or better;
     (k) Holdings shall have delivered a Compliance Certificate calculated on a
pro forma basis as of September 30, 2007 after giving effect to the making of
the initial Credit Extensions (if any);
     (l) Concurrently with the Closing Date, (i) all amounts outstanding under
Allied World’s existing credit agreement with Barclays Bank plc dated as of
December 31, 2003 (as amended, the “Existing Credit Agreement”) shall be repaid
and satisfied in full and all guarantees relating thereto extinguished, (ii) all
commitments to extend credit under the Existing Credit Agreement shall be
terminated, (iii) any Liens securing the Existing Credit Agreement shall be
released and any related filings (including UCC filings) terminated of record
(or arrangements satisfactory to the Administrative Agent made therefor), and
(iv) any letters of credit outstanding under the Existing Credit Agreement shall
be deemed issued hereunder as Existing Letters of Credit); and the
Administrative Agent shall have received evidence of the foregoing satisfactory
to it, including a payoff letter executed by the parties to the Existing Credit
Agreement; and

48



--------------------------------------------------------------------------------



 



     (m) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
     Without limiting the generality of the provisions of Section 9.4, for
purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     Section 3.2 Conditions Precedent to All Credit Extensions. The obligation
of each Lender and each Fronting Bank to make any Credit Extension shall be
subject to the prior or concurrent satisfaction (in form and substance
reasonably satisfactory to the Administrative Agent) of each of the conditions
precedent set forth below:
     (a) The Closing Date shall have occurred;
     (b) Allied World shall have delivered a Letter of Credit Notice in
accordance with Section 2.1(b) or Section 2.2(b), as applicable, and a
Collateral Base Report on the Business Day immediately preceding the proposed
date of Issuance;
     (c) Each of the representations and warranties of the Credit Parties set
forth in this Agreement and in the other Credit Documents qualified as to
materiality are true and correct and those not so qualified are true and correct
in all material respects, in each case only as of the date of any Credit
Extension, with the same effect as if made on and as of such date, both
immediately before and after giving effect to Credit Extension (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty is true and
correct (if qualified as to materiality) or true and correct in all material
respects (if not so qualified), in each case only on and as of such specific
date);
     (d) With respect to the Issuance of any Letter of Credit, the conditions in
Section 2.4 have been satisfied; and
     (e) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to such Credit
Extension.
     Each giving of a Letter of Credit Notice, and the consummation of each
Credit Extension, shall be deemed to constitute a representation and warranty by
Allied World that the statements contained in Section 3.2(c) through
Section 3.2(e) above are true, both as of the date of such notice or request and
as of the date such Credit Extension is made.

49



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent, the L/C Agent, the Fronting Banks and
the Lenders to enter into this Agreement and to induce the Lenders to extend the
credit contemplated hereby and the Issuing Banks to issue Letters of Credit,
each of the Credit Parties (solely as to itself and its Subsidiaries) represents
and warrants to the Administrative Agent, the L/C Agent, the Fronting Banks and
the Lenders as follows:
     Section 4.1 Organization and Power. Each Credit Party and its Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (ii) has the full corporate power and
authority to own and hold its property and to engage in its business as
presently conducted, and (iii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 4.2 Authorization; Enforceability. Such Credit Party has the full
corporate power and authority to execute, deliver and perform its obligations
under the Credit Documents to which it is or will be a party and has taken all
necessary corporate action to execute, deliver and perform its obligations under
each of the Credit Documents to which it is or will be a party, and has, or on
the Closing Date (or any later date of execution and delivery) will have,
validly executed and delivered each of the Credit Documents to which it is or
will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery by each Credit Party that is a party
thereto will constitute, the legal, valid and binding obligation of each Credit
Party that is a party hereto or thereto, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles regardless of whether enforceability is considered
in a proceeding in equity or at law.
     Section 4.3 No Violation. The execution, delivery and performance by each
Credit Party of this Agreement and each of the other Credit Documents to which
it is or will be a party, and compliance by it with the terms hereof and
thereof, do not and will not (i) violate any provision of its certificate of
incorporation or bylaws (or other similar organizational document or governing
document), (ii) contravene any other Requirement of Law applicable to it,
(iii) conflict with, result in a breach of or constitute (with notice, lapse of
time or both) a default under any material indenture, agreement or other
instrument to which it is a party, by which it or any of its properties is bound
or to which it is subject, or (iv) except for the Liens granted in favor of the
Administrative Agent pursuant hereto or to the Security Documents, result in or
require the creation or imposition of any Lien upon any of its properties or
assets, other than, in the case of clauses (ii), (iii) and (iv), such
contraventions, conflicts, breaches, defaults and creation or imposition of
Liens that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



     Section 4.4 Governmental and Third-Party Authorization; Permits.
     (a) Except as set forth on Schedule 4.4, no consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
such Credit Party of this Agreement or any of the other Credit Documents to
which it is or will be a party or the legality, validity or enforceability
hereof or thereof, other than (i) filings of Uniform Commercial Code financing
statements and the filing of a charge with the Registrar of Companies in Bermuda
and (ii) such consents, approvals, authorizations and other actions which the
failure to obtain could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     (b) Each such Credit Party and its Subsidiaries has, and is in good
standing with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
     (c) Schedule 4.4 lists with respect to each Insurance Subsidiary of such
Credit Party, as of the Closing Date, all of the jurisdictions in which such
Insurance Subsidiary holds licenses (including licenses or certificates of
authority from relevant Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business (collectively, the
“Licenses”), and indicates the type or types of insurance in which each such
Insurance Subsidiary is permitted to be engaged with respect to each License
therein listed. (i) No such License is the subject of a proceeding for
suspension, revocation or limitation or any similar proceedings, and (ii) no
such suspension, revocation or limitation is threatened in writing by any
relevant Insurance Regulatory Authority, that, in each instance under (i) and
(ii) above, could individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Insurance Subsidiary has obtained and
maintains in full force and effect all licenses and permits from all
Governmental Authorities and Insurance Regulatory Authorities necessary to
operate in the jurisdictions in which it operates, in each case other than such
licenses and permits the failure to obtain or maintain, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     Section 4.5 Litigation. There are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Credit Parties, threatened, at
law or in equity before any Governmental Authority or in arbitration, against or
affecting such Credit Party, any of its Subsidiaries or any of their respective
properties (i) in which there is a reasonable likelihood of an adverse
determination which could reasonably be expected to result in a Material Adverse
Effect, or (ii) with respect to this Agreement or any of the other Credit
Documents to which such Credit Party is a party.
     Section 4.6 Taxes. Each of such Credit Party and its Subsidiaries has
timely filed all federal, state, local and foreign tax returns and reports
required to be filed by it and has paid all Taxes, assessments, fees and other
charges levied upon it or upon its properties that are shown thereon as due and
payable, other than (i) those Taxes, assessments, fees and other charges that
are being contested in good faith and by proper proceedings and for which
adequate reserves

51



--------------------------------------------------------------------------------



 



have been established in accordance with GAAP, or (ii) where the failure to file
such returns and reports or the failure to pay such Taxes, assessments, fees and
other charges could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Such returns are true, correct and
complete in all material respects. There is no ongoing audit or examination or
other investigation by any Governmental Authority of the tax liability of such
Credit Party or any of its Subsidiaries the outcome of which could reasonably be
expected to have a Material Adverse Effect. There is no unresolved claim by any
Governmental Authority concerning the tax liability of such Credit Party or any
of its Subsidiaries for any period for which tax returns have been or were
required to have been filed, other than claims for which adequate reserves have
been established in accordance with GAAP or that could not reasonably be
expected to have a Material Adverse Effect.
     Section 4.7 Subsidiaries.
     (a) Set forth on Schedule 4.7 is a complete and accurate list of all of the
Subsidiaries of Holdings as of the Closing Date, together with, for each such
Subsidiary, and, as to each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary and (iii) the percentage of ownership of such
Subsidiary represented by such ownership interests. Each of Holdings and its
Subsidiaries owns, free and clear of Liens, and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 4.7.
     (b) No Subsidiary is a party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital
Stock, to repay Indebtedness owed to such Credit Party or any other Subsidiary,
to make loans or advances to such Credit Party or any other Subsidiary, or to
transfer any of its assets or properties to such Credit Party or any other
Subsidiary, in each case other than such restrictions or encumbrances existing
under or by reason of the Credit Documents or applicable Requirements of Law.
     Section 4.8 Full Disclosure. All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Joint Arrangers or any Lender by or on behalf of such Credit Party for
purposes of or in connection with this Agreement or any of the other Credit
Documents is or will be true and accurate in all material respects on the date
as of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading. As of the Closing Date, there is no fact known to
such Credit Party that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of Holdings and its Subsidiaries furnished to the Administrative
Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by the Credit Parties to the Administrative Agent
and/or the Lenders.

52



--------------------------------------------------------------------------------



 



     Section 4.9 Absence of Default. No Default or Event of Default has occurred
and is continuing or would result from the consummation of any transaction
contemplated by this Agreement or any other Credit Document.
     Section 4.10 Ownership of Property; Liens. Each such Credit Party and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of such Credit Party and its Subsidiaries is
subject to no Liens, other than Liens permitted under Section 7.3.
     Section 4.11 No Material Adverse Effect. There has been no Material Adverse
Effect since December 31, 2006, and there exists no change, occurrence or
development, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
     Section 4.12 Financial Matters.
     (a) Holdings has heretofore furnished to the Administrative Agent copies of
(i) the audited consolidated balance sheets of Holdings and its Subsidiaries as
of December 31, 2006, 2005 and 2004 and the related statements of income,
stockholders’ equity and cash flows for the fiscal years or period then ended,
together with the opinion of Deloitte thereon, and (ii) the unaudited
consolidated balance sheet of Holdings and its Subsidiaries as of September 30,
2007, and the related statements of income, stockholders’ equity and cash flows
for the nine-month period then ended. Such consolidated financial statements
have been prepared in accordance with GAAP (subject, with respect to the
unaudited financial statements, to the absence of notes required by GAAP and to
normal year end adjustments) and present fairly, in all material respects, the
financial position of Holdings and its Subsidiaries, and the results of their
operations and their cash flows, as of the dates and for the periods indicated.
Except for liabilities and obligations disclosed or provided for in the most
recent financial statements referred to above and the notes thereto or the most
recent financial statements and the notes thereto delivered pursuant to
Section 5.1, as of the date of such financial statements, none of the Credit
Parties had any material liability or obligation that, in accordance with GAAP,
would have been required to have been disclosed or provided for in such
financial statements or the notes thereto.
     (b) Holdings has heretofore furnished to the Administrative Agent copies of
(i) the Annual Statements of each Material Insurance Subsidiary as of
December 31, 2006 and 2005 and for the fiscal years then ended, each as filed
with the relevant Insurance Regulatory Authority, (collectively, the “Historical
Statutory Statements”). The Historical Statutory Statements (including the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared, in all
material respects, in accordance with SAP (except as may be reflected in the
notes thereto), were in all material respects, in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Material Insurance Subsidiaries covered
thereby as of the respective dates thereof and the results of operations,
changes in capital and surplus and cash flows of the respective Material
Insurance Subsidiaries covered thereby for

53



--------------------------------------------------------------------------------



 



the respective periods then ended. Except for liabilities and obligations
disclosed or provided for in the Historical Statutory Statements (including
reserves, policy and contract claims and statutory liabilities), no Material
Insurance Subsidiary had, as of the date of its respective Historical Statutory
Statements, any material liabilities or obligations of any nature whatsoever
(whether absolute, contingent or otherwise and whether or not due) that, in
accordance with SAP, would have been required to have been disclosed or provided
for in such Historical Statutory Statements.
     (c) Neither (i) the board of directors of such Credit Party, a committee
thereof or an authorized officer of such Credit Party has concluded that any
financial statement previously furnished to the Administrative Agent or any
Lender should no longer be relied upon because of an error, nor (ii) has such
Credit Party been advised by its auditors that a previously issued audit report
or interim review cannot be relied upon.
     Section 4.13 ERISA
     (a) Each such Credit Party and its ERISA Affiliates is in compliance in all
respects with the applicable provisions of ERISA, and each Plan is and has been
administered in compliance in all respects with all applicable Requirements of
Law, including the applicable provisions of ERISA and the Code, except for any
noncompliance that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. No ERISA Event (i) has occurred within
the five-year period prior to the Closing Date and is continuing, or (ii) to the
knowledge of such Credit Party, is reasonably expected to occur with respect to
any Plan, in either case that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. No Plan has any Unfunded
Pension Liability as of the date of the most recent actuarial report applicable
thereto, and no such Credit Party or any of its ERISA Affiliates has engaged in
a transaction that would be subject to Section 4069 or 4212(c) of ERISA, in
either instance where the same could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
     (b) No such Credit Party nor any of its ERISA Affiliates has had a complete
or partial withdrawal from any Multiemployer Plan for which there exists
unsatisfied withdrawal liability that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and no such Credit Party
nor any of its ERISA Affiliates would become subject to any withdrawal liability
under ERISA that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect if such Credit Party or any such ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
most recent valuation date for the Multiemployer Plans. To the knowledge of such
Credit Party, no Multiemployer Plan is in “reorganization” or is “insolvent”
within the meaning of such terms under ERISA.
     (c) Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable Requirements of Law
and has been maintained, where required, in good standing with applicable
regulatory authorities, except where the failure to do any of the foregoing has
not had, or could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to do any of the foregoing has not had, or could not reasonably be
expected to have, either

54



--------------------------------------------------------------------------------



 



individually or in the aggregate, a Material Adverse Effect. No Credit Party or
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan, except for any
obligations which have not had, or could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. The present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Pension Plan, determined as of the end of the most recently ended fiscal
year of Holdings on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities (any such excess a “value
shortfall”), except for any such value shortfalls which have not had, or could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
     Section 4.14 Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required for its
business under any Environmental Law, or (ii) is involved in any suit, action or
proceeding, or has received any written notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims. For the avoidance of doubt, this
Section 4.14 shall not apply to any suits, actions, claims or proceedings
against Holdings and its Subsidiaries with respect to Primary Policies and
Reinsurance Agreements entered into in the ordinary course of business.
     Section 4.15 Compliance with Laws. Each such Credit Party and its
Subsidiaries has timely filed all reports, documents and other materials
required to be filed by it under all applicable Requirements of Law with any
Governmental Authority, has retained all records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, except for any
failure to timely file, any failure to retain and any noncompliance that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 4.16 Regulated Industries. No such Credit Party is (i) an
“investment company,” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) required to be licensed under The Investment Business Act of 2003 of
Bermuda.
     Section 4.17 Insurance. The assets, properties and business of such Credit
Party and its Subsidiaries are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.
     Section 4.18 OFAC; PATRIOT Act.
     (a) To the best of its knowledge, neither such Credit Party nor its
Subsidiaries, in each case that is subject to OFAC, is a Sanctioned Person or
does business in a Sanctioned Country or with a Sanctioned Person in violation
of the economic sanctions of the United States

55



--------------------------------------------------------------------------------



 



administered by OFAC that are applicable to it, except where such violation
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     (b) Such Credit Party and its Subsidiaries, in each case that is subject to
the PATRIOT Act, is in compliance in all material respects with the provisions
of the PATRIOT Act that are applicable to it.
     Section 4.19 Security Documents. The Security Documents create a valid and
enforceable security interest in and Lien upon all right, title and interest of
Allied World in and to the Collateral purported to be pledged by it thereunder
and described therein, superior to and prior to the rights of all third persons
and subject to no other Liens except as specifically permitted herein and
therein. Other than the filing of a charge with the Bermuda Registrar of
Companies, no filings or recordings are required in order to ensure the
enforceability, perfection or priority of the security interests created under
the Security Documents, except for filings or recordings which shall have been
previously made.
     Section 4.20 Status under Bermuda Law.
     (a) Such Credit Party is subject to civil and commercial Requirements of
Law with respect to its obligations under the Credit Documents, and the
execution, delivery, and performance by such Credit Party of each of the Credit
Documents to which it is a party constitute and will constitute private and
commercial acts and not public or governmental acts. No such Credit Party or any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the Laws of
Bermuda in respect of its obligations under the Credit Documents;
     (b) The Credit Documents are in proper legal form under the laws of Bermuda
for the enforcement thereof against such Credit Party under the Requirements of
Law of such jurisdiction, and to ensure the legality, validity, enforceability,
priority, or admissibility in evidence of the Credit Documents. It is not
necessary to ensure the legality, validity, enforceability, priority, or
admissibility in evidence of the Credit Documents against such Credit Party that
the Credit Documents be filed, registered, or recorded with, or executed or
notarized before, any court or other authority in Bermuda or that any
registration charge or stamp or similar tax be paid on or in respect of the
Credit Documents or any other document, except for (i) the filing of a charge
with the Bermuda Registrar of Companies, (ii) any such filing, registration,
recording, execution, or notarization as has been made or is not required to be
made until the Credit Document or any other document is sought to be enforced,
and (iii) any charge or tax as has been timely paid;
     (c) As of the Closing Date, there is no tax, impost, duty, fee, assessment,
or other governmental charge, or any deduction or withholding, imposed by any
Government Authority in or of Bermuda either (i) on or by virtue of the
execution or delivery of the Credit Documents or (ii) on any payment to be made
by such Credit Party pursuant to the Credit Documents; and
     (d) The execution, delivery, and performance of the Credit Documents
executed by such Credit Party are, under applicable foreign exchange control
regulations of Bermuda, not

56



--------------------------------------------------------------------------------



 



subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).
ARTICLE V
AFFIRMATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all Reimbursement
Obligations together with all fees, expenses and other amounts then due and
owing hereunder, each of the Credit Parties (solely as to itself and its
Subsidiaries) covenants and agrees that,:
     Section 5.1 GAAP Financial Statements. Holdings will deliver to the
Administrative Agent (for distribution to the Lenders):
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier, the fifth Business Day following the date upon which Holdings files
its quarterly report under the Exchange Act rules and regulations) after the end
of each of the first three fiscal quarters of each fiscal year, beginning with
the fiscal quarter ending March 31, 2008, unaudited consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as of the end of
such fiscal quarter and unaudited consolidated and consolidating statements of
income and unaudited consolidated statements of comprehensive income, cash flows
and changes in shareholders’ equity for Holdings and its Subsidiaries for the
fiscal quarter then ended and for that portion of the fiscal year then ended, in
each case setting forth comparative consolidated figures as of the end of and
for the corresponding period in the preceding fiscal year, all in reasonable
detail and prepared in accordance with GAAP (subject to the absence of notes
required by GAAP and subject to normal year-end adjustments) applied on a basis
consistent with that of the preceding quarter or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier, the fifth Business Day following the date upon which Holdings files its
annual report under the Exchange Act rules and regulations) after the end of
each fiscal year, beginning with fiscal year ending December 31, 2007, an
audited consolidated and unaudited consolidating balance sheet of Holdings and
its Subsidiaries as of the end of such fiscal year and the related audited
consolidated and unaudited consolidating statements of income and unaudited
consolidated statements of comprehensive income, cash flows and shareholders’
equity for Holdings and its Subsidiaries for the fiscal year then ended,
including the notes thereto, in each case setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year, all in reasonable
detail and (with respect to the audited statements) certified by the independent
certified public accounting firm regularly retained by Holdings or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such consolidated financial statements

57



--------------------------------------------------------------------------------



 



present fairly, in all material respects, the financial position of Holdings and
its Subsidiaries, and the results of their operations and their cash flows, as
of the dates and for the periods indicated, in accordance with GAAP.
     Section 5.2 Statutory Financial Statements. Holdings will deliver to the
Administrative Agent (for distribution to the Lenders) as soon as available and
in any event within five Business Days after the required filing date, an Annual
Statement of each of its Material Insurance Subsidiaries as of the end of each
fiscal year beginning with the fiscal year ending December 31, 2007, in the form
filed with the Insurance Regulatory Authority in its jurisdiction of domicile,
prepared in accordance with SAP, in each case applied on a basis consistent with
that of the preceding reporting period or containing disclosure of the effect on
the financial condition or results of operations of any change in the
application of accounting principles and practices during such year.
     Documents required to be delivered pursuant to Section 5.1, Section 5.2 or
Section 5.3(c) may, at Holdings’ option, be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto, on a website on the
internet at a website address previously specified to the Administrative Agent
and the Lenders; or (ii) on which such documents are posted on behalf of
Holdings on Intralinks, SyndTrak or another relevant website, if any, to which
each of the Administrative Agent and each Lender has access; provided that
(x) upon the request of the Administrative Agent or any Lender lacking access to
the internet, Intralinks or SyndTrak, Holdings shall deliver paper copies of
such documents to the Administrative Agent or such Lender (until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender) and (y) Holdings shall notify (which may be by a facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
documents. The Administrative Agent shall have no obligation to request the
delivery of, or to maintain copies of, the documents referred to in the proviso
to the immediately preceding sentence or to monitor compliance by Holdings with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     Section 5.3 Other Business and Financial Information. Holdings will deliver
to the Administrative Agent (for distribution to the Lenders):
     (a) Concurrently with each delivery of the financial statements described
in Section 5.1, a Compliance Certificate in the form of Exhibit B with respect
to the period covered by the financial statements then being delivered, executed
by a Financial Officer of Holdings, together with a Covenant Compliance
Worksheet reflecting the computation of the respective financial covenants set
forth in Article VI of this Agreement as of the last day of the period covered
by such financial statements;
     (b) Promptly upon filing with the relevant Insurance Regulatory Authority
and in any event within 150 days after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2007, a copy of any financial analysis
or opinion prepared regarding the adequacy of such Material Insurance
Subsidiary’s loss reserves as of such fiscal year-end, together with a copy of
its management discussion and analysis in connection therewith (but only if and
to the extent required by the applicable Insurance Regulatory Authority with
regard to such Material

58



--------------------------------------------------------------------------------



 



Insurance Subsidiary), each in the format prescribed by the applicable insurance
laws of such Material Insurance Subsidiary’s jurisdiction of domicile;
     (c) Promptly after and in any event no later than the fifth Business Day
after the sending, filing or receipt thereof, copies of (i) all financial
statements, reports, notices and proxy statements that Holdings or any of its
Material Subsidiaries shall send or make available generally to its
shareholders, (ii) all reports (other than earnings press releases) on Form
10-Q, Form 10-K or Form 8-K (or their successor forms) or registration
statements and prospectuses (other than on Form S-8 or its successor form) that
Holdings or any of its Material Subsidiaries shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, (iii) all reports on Form A
(or any successor form) that any Material Insurance Subsidiary shall file with
any Insurance Regulatory Authority, and (iv) all material filings made under
applicable state insurance holding company acts in the United States by Holdings
or any of its Material Subsidiaries, including filings seeking approval of
transactions with Affiliates;
     (d) Promptly after (and in any event within five Business Days after (or
within three Business Days after in the case of clause (i) below)) any
Responsible Officer of such Credit Party obtaining knowledge thereof, written
notice of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of such Credit Party specifying the
nature of such Default or Event of Default, the period of existence thereof and
the action that such Credit Party has taken and proposes to take with respect
thereto;
     (ii) the institution or threatened institution of any action or suit
against or affecting Holdings or any of its Subsidiaries, or any investigation
or proceeding by any Insurance Regulatory Authority or other Governmental
Authority (other than inquiries and routine periodic investigations or reviews),
in which there is a reasonable likelihood of an adverse determination which
could reasonably be expected to result in a Material Adverse Effect, and any
material development in any litigation or other proceeding previously reported
pursuant to Section 4.5 or this subsection (d);
     (iii) the receipt by Holdings or any of its Subsidiaries from any Insurance
Regulatory Authority or other Governmental Authority of (i) any written notice
asserting any failure by Holdings or any of its Subsidiaries to be in compliance
with applicable Requirements of Law or that threatens the taking of any action
against Holdings or such Subsidiary or sets forth circumstances that, if taken
or adversely determined, could reasonably be expected to have a Material Adverse
Effect, or (ii) any written notice of any actual or threatened suspension,
limitation or revocation of, failure to renew, or imposition of any restraining
order, escrow or impoundment of funds in connection with, any license, permit,
accreditation or authorization of Holdings or any of its Subsidiaries, as to
which there is a reasonable possibility of an adverse determination which could
reasonably be expected to result in a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event that has had, or could reasonably be
expected to have, a Material Adverse Effect, together with (x) a written
statement of a

59



--------------------------------------------------------------------------------



 



Responsible Officer of Holdings specifying the details of such ERISA Event and
the action that Holdings has taken and proposes to take with respect thereto,
(y) a copy of any notice with respect to such ERISA Event that may be required
to be filed with the PBGC and (z) a copy of any notice delivered by the PBGC to
Holdings or such ERISA Affiliate with respect to such ERISA Event;
     (v) that any contribution required to be made with respect to a Foreign
Pension Plan has not been timely made, except such contributions that could not
reasonably be expected to have a Material Adverse Effect, or that Holdings or
any Subsidiary of Holdings may incur any liability pursuant to any Foreign
Pension Plan as to which there is a reasonable possibility of liability which
could reasonably be expected to have Material Adverse Effect;
     (vi) any material change in the accounting policies or reporting practices
of Holdings or any of its Subsidiaries;
     (vii) any announcement by A.M. Best of any change in the Financial Strength
Rating of any Material Insurance Subsidiary;
     (viii) the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that could reasonably be expected to have a Material Adverse Effect;
and
     (ix) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of Holdings setting forth the nature and period of existence
thereof and the action that Holdings has taken and proposes to take with respect
thereto;
     (e) Promptly, notice of the receipt by Holdings or any of its Subsidiaries
of any written notice of any denial of coverage or claim, litigation or
arbitration with respect to any Reinsurance Agreement to which it is a ceding
party, involving unreserved claims in excess of 10% of Consolidated Tangible Net
Worth; and
     (f) As promptly as reasonably practicable, such other information about the
business, condition (financial or otherwise), operations or properties of
Holdings or any of its Material Subsidiaries (including any Plan or Foreign
Pension Plan and any information required to be filed under ERISA) as the
Administrative Agent or the Required Lenders may from time to time reasonably
request.
     Section 5.4 Corporate Existence; Franchises; Maintenance of Properties.
Such Credit Party will, and will cause its Subsidiaries to, (i) except as
expressly permitted otherwise by Section 7.1, maintain and preserve in full
force and effect its legal existence, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (iii) continue to
conduct and operate its businesses substantially as conducted and operated
during the present and preceding fiscal years except to the extent the failure
to do so could not reasonably

60



--------------------------------------------------------------------------------



 



be expected to have a Material Adverse Effect and (iv) keep all properties in
good working order and condition (normal wear and tear excepted) and from time
to time make all necessary repairs to and renewals and replacements of such
properties, except to the extent that any of such properties are obsolete or are
being replaced and except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     Section 5.5 Compliance with Laws. Such Credit Party will, and will cause
each of its Subsidiaries to, comply in all respects with all Requirements of Law
(including all Environmental Laws) applicable in respect of the conduct of its
business and the ownership and operation of its properties, except to the extent
the failure so to comply could not have, or reasonably be expected to have, a
Material Adverse Effect.
     Section 5.6 Payment of Obligations. Such Credit Party will, and will cause
each of its Subsidiaries to, (i) pay all liabilities and obligations as and when
due (subject to any applicable subordination provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, might become a Lien upon any of the properties of
such Credit Party or any of their respective Subsidiaries; provided, however,
that no Credit Party or any of its Subsidiaries shall be required to pay any
such liability, obligation, Tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party or such Subsidiary is maintaining adequate reserves with respect thereto
in accordance with and to the extent required by GAAP.
     Section 5.7 Insurance. Such Credit Party will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
     Section 5.8 Maintenance of Books and Records; Inspection. Such Credit Party
will, and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties in all
material respects, and prepare all financial statements required under this
Agreement, in each case in accordance with GAAP or SAP, as applicable, and in
compliance with the requirements of any Governmental Authority having
jurisdiction over it, and (ii) permit employees or agents of the Administrative
Agent or any Lender to visit and inspect its properties and examine or audit its
books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to Holdings, the independent public accountants of
Holdings and its Subsidiaries (and by this provision the Credit Parties
authorize such accountants to discuss the finances and affairs of Holdings and
its Subsidiaries), provided that, so long as no Default or Event of Default has
occurred and is continuing, (i) such visits, inspections and discussions shall
be made upon reasonable notice and during normal business hours and shall be of
a reasonable scope and length, (ii) such visits, inspections and discussions
shall not unduly interfere with the business of such Credit Party, (iii) there
shall be no more than two such visits

61



--------------------------------------------------------------------------------



 



or inspections in any period of 12 consecutive calendar months and (iv) the
costs to the Credit Parties of such visits or inspections shall be limited and
shall not exceed, in any period of 12 consecutive calendar months (x) $20,000
for the aggregate out-of-pocket expenses of the Administrative Agent and any
Lenders plus (y) $50,000 for the fees and expenses of any third parties retained
by the Administrative Agent, which are not Affiliates of the Administrative
Agent, for purposes of such visits or inspections.
     Section 5.9 Dividends. Such Credit Party will take all action necessary to
cause its Subsidiaries to make such dividends, distributions or other payments
to it as shall be necessary for such Credit Party to make payments the
Obligations in accordance with the terms of this Agreement. In the event the
approval of any Governmental Authority or other Person is required in order for
any such Subsidiary to make any such dividends, distributions or other payments
to such Credit Party, or for such Credit Party to make any such principal or
interest payments, such Credit Party will forthwith exercise its commercially
reasonable efforts and take all actions permitted by law and necessary to obtain
such approval.
     Section 5.10 OFAC; PATRIOT Act Compliance. Each Credit Party that is
subject to OFAC will, and will cause each of its Subsidiaries that it is so
subject to, (i) use commercially reasonable efforts to refrain from doing
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC, and (ii) provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
     Section 5.11 Collateral.
     (a) Pursuant to the Security Documents and as collateral security for the
payment and performance of the Obligations, Allied World shall grant and convey,
or cause to be granted and conveyed, to the Administrative Agent for its benefit
and the benefit of the Lenders, a Lien and security interest in, to and upon the
Collateral, prior and superior to all other Liens. Allied World shall cause the
Collateral to be charged and pledged and be made subject to the Security
Documents (in form and substance reasonably acceptable to the Administrative
Agent) necessary for the perfection of the Lien and security interest in, to and
upon the Collateral and for the exercise by the Administrative Agent and the
Lenders of their rights and remedies hereunder and thereunder. Allied World
shall promptly after the Closing Date file a charge against the Collateral with
the Bermuda Registrar of Companies and deliver evidence of such filing to the
Administrative Agent no later than 30 days after the Closing Date
     (b) Allied World shall at all times cause the Collateral Base to equal or
exceed the Minimum Collateral Amount.
     (c) Allied World shall deliver or cause to be delivered to the
Administrative Agent a certificate executed by an Authorized Officer of Allied
World, in the form of Exhibit F or otherwise in a form reasonably satisfactory
to the Administrative Agent (which form may vary depending on the frequency of
the delivery of such certificate and subject to the review and verification by
the Administrative Agent), setting forth the aggregate Letter of Credit
Exposure, the fair market value of the Eligible Collateral by category and in
the aggregate, the calculation

62



--------------------------------------------------------------------------------



 



of the Collateral Base and such other information as the Administrative Agent
may reasonably request (such certificate, a “Collateral Base Report”), (A) on
the Business Day immediately preceding the proposed date of Issuance of a Letter
of Credit, (B) within ten (10) Business Days after the end of each calendar
month, (C) at and as of such other times as the Administrative Agent may
reasonably request in its sole discretion and (D) at such other times as Allied
World may desire.
     Section 5.12 Further Assurances. Such Credit Party will, and will cause
each of its Material Subsidiaries to, make, execute, endorse, acknowledge and
deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.
     Section 5.13 Use of Proceeds. Such Credit Party will use the Letters of
Credit, in each case, not in contravention of any Requirement of Law or of any
Credit Document.
ARTICLE VI
FINANCIAL COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all Reimbursement
Obligations together with all fees, expenses and other amounts then due and
owing hereunder, each of the Credit Parties (solely as to itself and its
Subsidiaries) covenants and agrees that:
     Section 6.1 Maximum Consolidated Indebtedness to Total Capitalization. The
ratio of Consolidated Indebtedness to Total Capitalization as of the last day of
any fiscal quarter or fiscal year shall not be greater than 0.35 to 1.0.
     Section 6.2 Minimum Financial Strength Rating. (i) Each Material Insurance
Subsidiary shall maintain a Financial Strength Rating at all times and (ii) the
Financial Strength Rating of each Material Insurance Subsidiary shall not be
lower than “B++” at any time.
ARTICLE VII
NEGATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all Reimbursement
Obligations together with all fees, expenses and other amounts then due and
owing hereunder, each of the Credit Parties (solely as to itself and its
Subsidiaries) covenants and agrees that:

63



--------------------------------------------------------------------------------



 



     Section 7.1 Fundamental Changes. Except as permitted under Section 7.4,
such Credit Party will not, and will not permit or cause any of its Subsidiaries
to, liquidate, wind up or dissolve, or enter into any consolidation, merger or
other combination, or agree to do any of the foregoing; provided, however, that
any such Credit Party or any Subsidiary may merge into or consolidate with any
other Person so long as (y) the surviving corporation is a Credit Party or a
Wholly Owned Subsidiary of any Credit Party (and in any event, if any Credit
Party is a party to such merger or consolidation, the surviving corporation
shall be any Credit Party, it being understood and agreed that in the case of a
merger or consolidation between a Subsidiary of Holdings with Holdings, the
survivor corporation of such merger or consolidation shall be Holdings), and
(z) immediately after giving effect thereto, no Default or Event of Default
would occur or exist.
     Section 7.2 Indebtedness. Such Credit Party will not, and will not permit
or cause any of its Subsidiaries to create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except for:
     (i) the Obligations;
     (ii) Indebtedness under the Secured Facility;
     (iii) unsecured Indebtedness incurred by Holdings, so long as upon the
incurrence thereof no Default or Event of Default would occur or exist;
     (iv) Indebtedness of Subsidiaries of Holdings owing to Holdings or to other
Subsidiaries of Holdings;
     (v) Indebtedness consisting of current liabilities not for borrowed money
incurred in the ordinary course of business;
     (vi) unsecured Indebtedness incurred by (A) any Insurance Subsidiary in
respect of standby letters of credit and (B) any Insurance Subsidiary in respect
of guarantees issued to support obligations of any other Subsidiary of Holdings
incurred in the ordinary course of business;
     (vii) Indebtedness existing on the Closing Date and described in
Schedule 7.2 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
(x) after giving effect to any such extension, renewal, or replacement, the
aggregate Indebtedness under this clause (vii) incurred on or after the Closing
Date, when aggregated, with any Indebtedness outstanding under clause (xii) of
this Section, shall not exceed $25,000,000, and (y) the terms relating to
principal amount, amortization, maturity, collateral (if any), and subordination
(if any), and other material terms taken as a whole, of the Indebtedness
incurred with respect to such extension, renewal, or replacement, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to such Subsidiary or the Lenders than
the terms of any agreement or instrument governing the Indebtedness being
extended, renewed, or replaced;

64



--------------------------------------------------------------------------------



 



     (viii) obligations (contingent or otherwise) existing or arising under any
Hedge Agreement entered into by such Person in the ordinary course of business
for the purpose of hedging currency or interest rate and not for purposes of
speculation or taking a “market view”;
     (ix) Indebtedness of any Person existing at the time such Person is merged
into or consolidated with Holdings or any of its Subsidiaries by Acquisition and
any extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (x) no Default
or Event of Default exists or arises after giving effect to such Acquisition,
(y) such Indebtedness was not incurred in contemplation of such Acquisition and
(z) no Subsidiary (other than the existing obligor at the time such Person was
acquired) shall incur or have any direct or indirect liability for such
Indebtedness;
     (x) Indebtedness which is incurred in connection with any Lien permitted
under Section 7.3;
     (xi) unsecured Indebtedness incurred by any Subsidiary of Holdings
organized or incorporated in the United States of America or any political
subdivision thereof in an aggregate amount outstanding at any time not to exceed
$100,000,000; provided that (x) such Indebtedness does not contain any measures
of financial performance (however expressed and whether stated as a covenant, as
a ratio, as a fixed threshold, as an event of default, as a mandatory prepayment
provision, or otherwise) which, taken as a whole, are materially more
restrictive than those measures of financial performance contained in this
Agreement, (y) upon the incurrence thereof no Default or Event of Default would
occur or exist and (z) such Subsidiary shall not at any time own, directly or
indirectly, any Capital Stock of Allied World; and
     (xii) unsecured Indebtedness other than any of the foregoing in an
aggregate Dollar Amount outstanding at any time not to exceed $25,000,000 less
the Indebtedness incurred which is permitted under clause (vii) of this Section
and is outstanding on any date of determination; provided that (x) such
Indebtedness does not contain any measures of financial performance (however
expressed and whether stated as a covenant, as a ratio, as a fixed threshold, as
an event of default, as a mandatory prepayment provision, or otherwise) which,
taken as a whole, are materially more restrictive on the Credit Parties than
those measures of financial performance contained in this Agreement and (y) upon
the incurrence thereof no Default or Event of Default would occur or exist.
     Section 7.3 Liens. Such Credit Party will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, make, create, incur, assume
or suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired, or agree to do any of the
foregoing, other than the following:
     (i) Liens in favor of the Administrative Agent and the Lenders created by
or otherwise existing under or in connection with this Agreement and the
Security Documents;

65



--------------------------------------------------------------------------------



 



     (ii) Liens existing on the Closing Date and set forth on Schedule 7.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure on those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (iii) Permitted Liens;
     (iv) Liens on Invested Assets of Allied World securing obligations of
Allied World in connection with its letter of credit facility established with
Citibank Europe plc.;
     (v) Liens in respect of Capital Leases, synthetic lease obligations and
purchase money obligations for fixed or capital assets used by Holdings or any
of its Subsidiaries in the ordinary course of its business, securing
Indebtedness not to exceed $25,000,000 in principal amount and incurred solely
to pay all or a portion of the purchase price thereof; provided that any such
Lien (A) shall attach to such property concurrently with or within ninety
(90) days after the acquisition thereof by Holdings or such Subsidiary, (B)
shall not exceed the lesser of (y) the fair market value of such property or
(z) the cost thereof to Holdings or such Subsidiary and (C) shall not encumber
any other property of Holdings or any of its Subsidiaries; and
     (vi) Liens not otherwise permitted by this Section 7.3 on obligations
incurred by Holdings securing Indebtedness in an aggregate principal Dollar
Amount not at any time exceeding $25,000,000.
     Section 7.4 Disposition of Assets. Such Credit Party will not, and will not
permit or cause any of its Material Subsidiaries to, sell, assign, lease,
convey, transfer or otherwise dispose of (whether in one or a series of
transactions) all or any portion of its assets, business or properties
(including any Capital Stock of any Subsidiary), or enter into any arrangement
with any Person providing for the lease by such Credit Party or any Subsidiary
as lessee of any asset that has been sold or transferred by such Credit Party or
such Subsidiary to such Person, or agree to do any of the foregoing, except for:
     (i) sales of assets in the ordinary course of business for fair market
value;
     (ii) the sale, lease or other disposition of assets by a Subsidiary of any
Credit Party to such Credit Party or to another Wholly Owned Subsidiary, to the
extent permitted by applicable Requirements of Law and each relevant Insurance
Regulatory Authority; provided that (x) immediately after giving effect thereto,
no Default or Event of Default would occur or exist, (y) unless permitted by
Section 8.4(iii), in no event shall Holdings contribute, sell or otherwise
transfer, or permit any Insurance Subsidiary to issue or sell, any of the
Capital Stock of such Insurance Subsidiary to any Person other than a Credit
Party, and (z) such sale or disposition would not adversely affect the ability
of any Insurance Subsidiary party thereto to pay dividends or otherwise make
distributions in respect of its Capital Stock; and

66



--------------------------------------------------------------------------------



 



     (iii) the sale or disposition of assets outside the ordinary course of
business, provided that such sales or dispositions shall not individually, or in
the aggregate, exceed in any fiscal year 20% of Consolidated Net Worth
determined as of the most recently ended fiscal quarter for which financial
statements are available; provided further that immediately after giving effect
thereto, no Default or Event of Default would occur or exist.
     Section 7.5 Transactions with Affiliates. Such Credit Party will not, and
will not permit or cause any of its Subsidiaries to, enter into any transaction
(including any purchase, sale, lease or exchange of property or the rendering of
any service) with any officer, director, stockholder or other Affiliate of such
Credit Party or such Subsidiary other than:
     (i) transactions between or among any of the Credit Parties and their
Wholly-Owned Subsidiaries, between or among any of such Wholly-Owned
Subsidiaries, or between or among any of the Credit Parties;
     (ii) transactions with any officer, director, stockholder or other
Affiliate in good faith in the ordinary course of such Credit Party’s business
and on terms materially no less favorable to such Credit Party or any Subsidiary
than those that could have been obtained in a comparable transaction on an arm’s
length basis from a Person that is not an Affiliate; and
     (iii) any transaction permitted under Section 7.6.
     Section 7.6 Restricted Payments. Such Credit Party will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, declare or
make any dividend payment, or make any other distribution of cash, property or
assets, in respect of any of its Capital Stock or any warrants, rights or
options to acquire its Capital Stock, or purchase, redeem, retire or otherwise
acquire for value any shares of its Capital Stock or any warrants, rights or
options to acquire its Capital Stock (other than pursuant to and in accordance
with stock option plans and other benefit plans for directors, officers or
employees of Holdings and its Subsidiaries), or set aside funds for any of the
foregoing, except (i) that any Subsidiary may declare and pay dividends on or
make distributions to any Credit Party or to a Wholly Owned Subsidiary or set
aside funds for the foregoing, (ii) Holdings may declare and pay dividends on,
make distributions in respect of or repurchase, redeem, retire or otherwise
acquire its Capital Stock or set aside funds for the foregoing so long as no
Default or Event of Default has occurred and is continuing before or after
giving effect to the declaration or payment of such dividends, distributions,
repurchases or other acquisitions, and (iii) Holdings and its Subsidiaries may
declare and pay dividends in respect of any Hybrid Equity Securities or
preferred stock if, at the time of and after giving effect to any such payment,
no Default or Event of Default under Section 8.1(a), clause (i) of
Section 8.1(f), Section 8.1(g) or Section 8.1(h)) shall have occurred and be
continuing.
     Section 7.7 Lines of Business. Such Credit Party will not, and will not
permit or cause any of its Subsidiaries to, engage to any material extent in any
business other than the reinsurance or insurance business and other businesses
engaged in by its and its Subsidiaries on the Closing Date or a business
reasonably related thereto, including businesses that service or support the
operations of Holdings and its Subsidiaries.

67



--------------------------------------------------------------------------------



 



     Section 7.8 Fiscal Year. Such Credit Party will not, and will not permit or
cause any of its Subsidiaries to, change the ending date of its fiscal year to a
date other than December 31 unless (i) Holdings shall have given the
Administrative Agent written notice of its intention to change such ending date
at least sixty (60) days prior to the effective date thereof and (ii) prior to
such effective date this Agreement shall have been amended to make any changes
in the financial covenants and other terms and conditions to the extent
necessary, in the reasonable determination of the Administrative Agent, to
reflect the new fiscal year ending date.
     Section 7.9 Accounting Changes. Such Credit Party will not, and will not
permit or cause any of its Subsidiaries to, make or permit any material change
in its accounting policies or reporting practices, except as may be required or
permitted by GAAP or SAP, as applicable.
     Section 7.10 Limitation on Certain Restrictions. Such Credit Party will
not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
restriction or encumbrance on (i) the ability of such Credit Party to perform
and comply with its obligations under the Credit Documents in any material
respect or (ii) the ability of any Subsidiary of such Credit Party to make any
dividend payments or other distributions in respect of its Capital Stock, to
repay Indebtedness owed to such Credit Party or any other Subsidiary, to make
loans or advances to such Credit Party or any other Subsidiary, or to transfer
any of its assets or properties to such Credit Party or any other Subsidiary, in
each case other than such restrictions or encumbrances existing under or by
reason of (y) the Credit Documents, and (z) applicable Requirements of Law.
     Section 7.11 Private Act. No Credit Party will become subject to a Private
Act, except such Private Acts which could not reasonably be expected to have a
Material Adverse Effect.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
     (a) Any Credit Party shall fail to pay (i) any Reimbursement Obligation of
Allied World when due or (ii) any interest in respect of any L/C Disbursement,
any fee or any other Obligation under this Agreement or under the other Credit
Documents within 5 days after such interest, fee or other amount becomes due in
accordance with the terms hereof or thereof; or
     (b) Any Credit Party shall fail to, or fail to cause its Subsidiaries that
are subject thereto to, observe, perform or comply with any condition, covenant
or agreement applicable to it contained in any of Section 5.3(d)(i) or
Section 5.4(i), Article VI and Article VII; or
     (c) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement applicable to it contained in Section 5.11(b),
and such failure shall continue unremedied for a period of 3 Business Days after
the earlier of (y) the date on which a Responsible Officer of such Credit Party
acquires knowledge thereof and (z) the date on which

68



--------------------------------------------------------------------------------



 



written notice thereof is delivered by the Administrative Agent or any Lender to
such Credit Party; or
     (d) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Section 8.1(a), (b) or (c), and
such failure shall continue unremedied for a period of thirty (30) days after
the earlier of (y) the date on which a Responsible Officer of such Credit Party
acquires knowledge thereof and (z) the date on which written notice thereof is
delivered by the Administrative Agent or any Lender to such Credit Party; or
     (e) Any representation or warranty made or deemed made by or on behalf of
any Credit Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished; or
     (f) Holdings or any of its Subsidiaries shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provision) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal Dollar
Amount of at least $25,000,000 or (z) any termination or other payment under any
Hedge Agreement having a net termination obligation of at least $25,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness or Hedge Agreement, or any other event shall occur or
condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness or
Hedge Agreement (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness or Hedge Agreement
to become due, or to be prepaid, redeemed, purchased or defeased, prior to its
stated maturity; or
     (g) Holdings or any of its Material Subsidiaries, shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to controvert
in a timely and appropriate manner, any petition or case of the type described
in Section 8.1(h) below, (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action to authorize or approve any of the foregoing; or
     (h) Any involuntary petition or case shall be filed or commenced against
Holdings or any of its Material Subsidiaries, seeking liquidation, winding up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law now or hereafter in effect, and such
petition or case

69



--------------------------------------------------------------------------------



 



shall continue undismissed and unstayed for a period of sixty (60) days; or an
order, judgment or decree approving or ordering any of the foregoing shall be
entered in any such proceeding; or
     (i) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by independent third party insurance as to which
the surety or insurer, as the case may be, has the financial ability to perform
and either (i) has become substantially involved in the defense of such claim
and has not denied coverage of such claim in writing or (ii) has acknowledged
liability for such claim in writing) in excess of $25,000,000 shall be entered
or filed against any Credit Party or any Material Subsidiary or any of their
respective properties and the same shall not be paid, dismissed, bonded,
vacated, stayed or discharged within a period of thirty (30) days or in any
event later than five (5) days prior to the date of any proposed sale of such
property thereunder; or
     (j) (i) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events then existing, there shall exist a reasonable likelihood that Holdings or
any ERISA Affiliate would incur liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$25,000,000, (ii) institution of any steps by any Credit Party or any other
Person to terminate a Foreign Benefit Plan if as a result of such termination,
any Credit Party or any of its respective Subsidiaries could be required to make
a contribution to such Foreign Benefit Plan, or could incur a liability or
obligation to such Foreign Benefit Plan in excess of $25,000,000 or (iii) a
contribution failure with respect to any Foreign Benefit Plan sufficient to give
rise to a Lien under applicable law in excess of $25,000,000 occurs; or
     (k) Any Insurance Regulatory Authority or other Governmental Authority
having jurisdiction shall issue any order of conservation, supervision,
rehabilitation or liquidation or any other order of similar effect in respect of
any Credit Party, Material Insurance Subsidiary or Material Subsidiary; or
     (l) Any Insurance Regulatory Authority or other Governmental Authority
revokes or fails to renew any insurance license, permit, or franchise of any
Material Insurance Subsidiary, or imposes any restriction or condition on any
insurance license, permit, or franchise of any Material Insurance Subsidiary, if
such revocation, non-renewal, condition, or restriction is reasonably likely to
have a Material Adverse Effect; or
     (m) Any material provision of any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Credit Party contests in any manner the
validity or enforceability of any Credit Document; or any Credit Party denies
that it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate, or rescind any Credit Document, in any case other
than (y) as expressly permitted hereunder or thereunder or (z) the occurrence of
the Final Expiry Date; or
     (n) At any time, Allied World or any other Material Insurance Subsidiary
shall cease to be a Wholly Owned Subsidiary of Holdings; or

70



--------------------------------------------------------------------------------



 



     (o) Any Security Document to which Allied World is now or hereafter a party
shall for any reason cease to be in full force and effect or cease to be
effective to give the Administrative Agent a valid and perfected first priority
security interest in and Lien upon the Collateral purported to be covered
thereby, subject to no Liens other than Liens in favor of the Custodian, in any
case other than (y) as expressly permitted hereunder or thereunder or (z) the
occurrence of the Final Expiry Date; or
     (p) Any of the following shall occur: (i) any Person or group of Persons
acting in concert as a partnership or other group, shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the Exchange Act) of securities
of Holdings representing 40% or more of the Total Voting Power of the then
outstanding securities of Holdings ordinarily (and apart from rights accruing
under special circumstances) having the right to vote in the election of
directors; or (ii) the Board of Directors of Holdings shall cease to consist of
a majority of the individuals who constituted the Board of Directors as of the
Closing Date or who shall have become a member thereof subsequent to the Closing
Date after having been nominated, or otherwise approved in writing, by at least
a majority of individuals who constituted the Board of Directors of Holdings as
of the Closing Date (or their replacements approved as herein required).
     Section 8.2 Remedies; Termination of Commitments, Acceleration, Etc. Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Issuing Banks’ obligation to issue
Letters of Credit to be terminated, whereupon the same shall terminate; provided
that, upon the occurrence of a Bankruptcy Event, the Commitments and the Issuing
Banks’ obligation to issue Letters of Credit shall automatically be terminated;
     (b) Declare all or any part of the amounts payable under this Agreement and
the other Credit Documents accrued hereunder immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Credit Parties; provided that, upon the occurrence of a Bankruptcy
Event or an Event of Default pursuant to Section 8.1(k), all of the outstanding
amounts described in this subsection (b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Credit Parties;
     (c) Direct the Credit Parties to deposit (and each Credit Party hereby
agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent, to deposit) with the Administrative Agent from time to
time such amount of cash as is equal to 100% of the aggregate Stated Amount of
all Letters of Credit then outstanding (whether or not any beneficiary under any
such Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.8;

71



--------------------------------------------------------------------------------



 



     (d) Enforce any or all of the Liens and security interests created pursuant
to the Security Documents and/or exercise any of the rights and remedies
provided therein;
     (e) Terminate any Letter of Credit or give a notice of nonrenewal in
respect thereof if permitted in accordance with its terms; and
     (f) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     Section 8.3 Remedies; Set Off. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender, each Fronting Bank and each of their respective Affiliates
may, and each is hereby authorized at any such time and from time to time, to
the fullest extent permitted by applicable law, without presentment, demand,
protest or other notice of any kind, all of which are hereby knowingly and
expressly waived by the Credit Parties, to set off and to apply any and all
deposits (general or special, time or demand, provisional or final) and any
other property at any time held (including at any branches or agencies, wherever
located), and any other indebtedness at any time owing, by such Lender, such
Fronting Bank or any such Affiliate to or for the credit or the account of any
Credit Party against any or all of the Obligations of such Credit Party now or
hereafter existing under this Agreement or any other Credit Documents to such
Lender or such Fronting Bank, whether or not such Obligations may be contingent
or unmatured. Each Lender and each Fronting Bank agrees promptly to notify such
Credit Party and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1 Appointment and Authority. Each of the Lenders (for purposes of
this Article, references to the Lenders shall also mean each Fronting Bank)
hereby irrevocably appoints Wachovia to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Section 9.6, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Credit Party shall have any right as a third party beneficiary of any of
such provisions.
     Section 9.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

72



--------------------------------------------------------------------------------



 



any Credit Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
     Section 9.3 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any Affiliate thereof
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.2 and Section 10.5) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by Holdings or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     Section 9.4 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic

73



--------------------------------------------------------------------------------



 



message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or any
Fronting Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Fronting Bank unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Fronting Bank prior to the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for one or both Credit
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Section 9.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 9.6 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and Holdings. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Holdings, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify Holdings and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged

74



--------------------------------------------------------------------------------



 



therefrom as provided above in this Section). The fees payable by the Credit
Parties to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between Holdings and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 10.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Section 9.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Arrangers, syndication agent, documentation
agents or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
     Section 9.9 Collateral and Guaranty Matters.
     (a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.
     (b) The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon the occurrence of the
“Termination Date” (as defined in the Security Agreement), (ii) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition expressly permitted hereunder or under any other Credit Document or
to which the Required Lenders have consented in writing or (iii) otherwise
pursuant to and in accordance with the provisions of any applicable Credit
Document. Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 9.9(b).

75



--------------------------------------------------------------------------------



 



     Section 9.10 The L/C Agent and the Fronting Banks. The provisions of this
Article IX (other than Section 9.2) shall apply to the L/C Agent and the
Fronting Banks mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Expenses; Indemnity; Damage Waiver.
     (a) The Credit Parties shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
the Commitment Letter, this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Agent or the Fronting Banks in connection with the Issuance of any Letter of
Credit or any demand for payment thereunder (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the L/C Agent, any Lender or any
Issuing Bank (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the L/C Agent, any Lender or any Fronting
Bank), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with Letters of Credit Issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Letters of Credit,
and (iv) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of any Credit Party or any Subsidiary of any Credit Party that
violates a sanction enforced by OFAC.
     (b) The Credit Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), the L/C Agent, each Fronting Bank, each Lender, and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one U.S. and one Bermuda counsel
for any Indemnitee)(collectively, “Losses”), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Commitment Letter, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Agent or any Fronting Bank, as the case may be, to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substances on

76



--------------------------------------------------------------------------------



 



or from any property owned or operated by any Credit Party, or any Environmental
Claim related in any way to any Credit Party to the extent such Losses arise out
of or result from a Credit Extension by an Indemnitee under this Agreement, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory whether brought by a third party or by any Credit Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Credit Party against such Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if such Credit Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
     (c) To the extent that the Credit Parties for any reason fail indefeasibly
to pay any amount required under Section 10.1(a) or Section 10.1(b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), the L/C Agent, any
Fronting Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Agent, such Fronting Bank or such Related Party, as the case may be, such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Agent or any Fronting Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the L/C Agent or
any Fronting Bank in connection with such capacity. The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of
Section 2.14(c).
     (d) To the fullest extent permitted by applicable law, each party to this
Agreement or any Credit Document shall not assert, and hereby waives, any claim
against any Indemnitee or any other party to this Agreement or any Credit
Document, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable by the applicable
Credit Party upon demand therefor.
     Section 10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
     (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF

77



--------------------------------------------------------------------------------



 



THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES); PROVIDED THAT EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT OR APPLICATION THEREFOR OR, IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF
COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT
GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY FRONTING BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AGAINST EITHER CREDIT PARTY OR ANY OF THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 10.2(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.4. NOTHING

78



--------------------------------------------------------------------------------



 



IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     (e) ON OR PRIOR TO THE CLOSING DATE, THE CREDIT PARTIES SHALL APPOINT
ALLIED WORLD ASSURANCE COMPANY (U.S.) INC. (THE “PROCESS AGENT”), WITH AN OFFICE
ON THE DATE HEREOF AT 199 WATER STREET, 16TH FLOOR, NEW YORK, NY 10038, UNITED
STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND ITS PROPERTY
SERVICE OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING, PROVIDED THAT A COPY OF SUCH PROCESS IS ALSO
MAILED IN THE MANNER SET FORTH IN SECTION 10.4. SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE CREDIT PARTIES IN CARE OF
THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND THE CREDIT PARTIES
HEREBY IRREVOCABLY AUTHORIZE AND DIRECT THE PROCESS AGENT TO ACCEPT SUCH SERVICE
ON THEIR BEHALF. THE CREDIT PARTIES ALSO IRREVOCABLY CONSENT TO SERVICE OF
PROCESS IN THE MANNER PROVIDE FOR NOTICES IN SECTION 10.4. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or nationally recognized overnight courier service,
mailed by certified or registered mail, first class postage prepaid and return
receipt requested, or sent by telecopier as follows:
     (i) if to any Credit Party, the Administrative Agent, the L/C Agent or any
Fronting Bank, to it at the address (or telecopier number) specified for such
person on Schedule 1.1(a); and

79



--------------------------------------------------------------------------------



 



     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Credit Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     (d) Each Credit Party hereby acknowledges that (a) the Administrative Agent
and/or the Joint Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, “Credit Party Materials”) by posting the Credit Party Materials
on IntraLinks, SyndTrak or another similar electronic system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE CREDIT PARTY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent, the

80



--------------------------------------------------------------------------------



 



Joint Arrangers or any of their respective Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, or any
other Person for losses, claims, damages, liabilities, or expenses of any kind
(whether in tort, contract, or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of Credit Party Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities,
or expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Credit Party, any Lender, or any other
Person for indirect, special, incidental, consequential, or punitive damages (as
opposed to direct or actual damages).
     Section 10.5 Amendments, Waivers, etc. No amendment, modification, waiver
or discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment or modification shall be effective without the written consent of the
Credit Parties and no such amendment, modification, waiver, discharge,
termination or consent shall:
     (a) increase the Commitment of any Lender without the written consent of
such Lender;
     (b) reduce the Dollar Amount of any Reimbursement Obligation of Allied
World in respect of any L/C Disbursement or reduce the rate of interest thereon,
or reduce any fees or other amounts payable hereunder, without the written
consent of each Lender directly affected thereby;
     (c) postpone the scheduled date for reimbursement of any L/C Disbursement,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment or any Letter of Credit (other than an extension thereof
pursuant to an “evergreen provision” or other similar automatic renewal
provisions), without the written consent of each Lender directly affected
thereby;
     (d) change or waive any provision of Section 2.14, any other provision of
this Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 10.5 without the consent of each Lender;
     (e) release all or substantially all of the Collateral (except as expressly
provided in the Security Documents) from the Liens under all of the Security
Documents without the consent of each Lender;
     (f) release the Guarantor from its guarantee obligations under Article XI
without the written consent of each Lender;
     (g) change the percentage in the definition of the term “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend

81



--------------------------------------------------------------------------------



 



or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent;
     (h) amend, modify or waive any condition precedent to any Credit Extension
set forth in Section 3.2 (including in connection with any waiver of an existing
Default or Event of Default) without the consent of the Required Lenders;
     (i) unless agreed to by the Fronting Banks, the L/C Agent or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Fronting
Banks, the L/C Agent or the Administrative Agent, as applicable, hereunder or
under any of the other Credit Documents.
     Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     Section 10.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(d) and, to the extent expressly set forth
herein, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Any Lender may, and, if demanded by Holdings pursuant to Section 2.17,
shall at any time assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and Credit Extensions (including for purposes of this
Section 10.6(b), participations in Participated Letters of Credit) at the time
owing to it); provided that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Credit Extensions at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Credit

82



--------------------------------------------------------------------------------



 



Extensions of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, Holdings otherwise consents
(each such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Credit Extensions and its Commitment so
assigned;
     (iii) any such assignment must be approved by the Administrative Agent and
the Fronting Banks and (so long as no Default or Event of Default has occurred
and is continuing) Holdings, each such consent not to be unreasonably withheld
or delayed, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15(a), Section 2.15(b),
Section 2.16, and Section 10.1 (and subject to the obligations thereof) with
respect to facts and circumstances occurring prior to the effective date of such
assignment; PROVIDED, HOWEVER, THAT NO LENDER MAY ASSIGN ANY OBLIGATION UNDER A
SYNDICATED LETTER OF CREDIT UNLESS SUCH SYNDICATED LETTER OF CREDIT IS EITHER
AMENDED OR RETURNED BY THE BENEFICIARY AND REISSUED BY THE ADMINISTRATIVE AGENT,
REMOVING OR AMENDING, AS THE CASE MAY BE, THE ASSIGNING LENDER’S PERCENTAGE
OBLIGATIONS AND REPLACING OR AMENDING THE SAME WITH A PERCENTAGE OBLIGATIONS OF
THE ELIGIBLE ASSIGNEE. At the time of each assignment pursuant to this
Section 10.6 to a Lender not already a Lender hereunder, such Lender shall
provide to Holdings and the Administrative Agent such documentation required
pursuant to Section 2.16(e) hereof. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

83



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Credit Parties, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Credit Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by each
of the Credit Parties and the Fronting Banks, at any reasonable time and from
time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, any
Credit Party or the Administrative Agent, sell participations to any Person
(other than a natural person or a Credit Party or any Affiliates or Subsidiaries
of a Credit Party) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Credit Extensions (including such Lender’s
participations in Participated Letters of Credit) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Credit Parties, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in
Section 10.5(a), Section 10.5(b), Section 10.5(c) or Section 10.5(d), that
affects such Participant. Subject to Section 10.6(e), the Credit Parties agree
that each Participant shall be entitled to the benefits of Section 2.15(a),
Section 2.15(b), Section 2.16 and Section 8.3 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b).
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the prior written consent of Holdings; provided,
however, that such consent shall be deemed withheld if, in connection with
seeking the consent of Holdings, such Participant fails to provide Holdings with
a calculation of the amount of any such greater payment under Section 2.15(a),
Section 2.15(b) or Section 2.16 it would be entitled to receive as of the date
of the sale of such participation. A Participant shall not be entitled to the
benefits of Section 2.16 unless Holdings is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Credit
Parties, to comply with Section 2.16(e) as though it were a Lender, and
Section 2.16(e) shall be read accordingly.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such

84



--------------------------------------------------------------------------------



 



pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to Holdings and its Subsidiaries furnished to it by or on behalf of any other
party hereto, provided that such Eligible Assignee, Participant or pledgee or
proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 10.11.
     (i) Notwithstanding anything to the contrary contained herein, if any
Fronting Bank and/or the L/C Agent assigns all of its Commitments and Credit
Extensions in accordance with this Section 10.6, such Fronting Bank and/or L/C
Agent may upon at least 20 Business Days’ notice to Holdings, and shall upon
written notice received from Holdings, resign, respectively, as a Fronting Bank
and/or L/C Agent upon written notice to Holdings and the Lenders or the receipt
of such written notice from Holdings. Upon any such written request or notice of
resignation, Holdings shall have the right to appoint from among the Lenders a
successor Fronting Bank and/or L/C Agent (subject to the acceptance by the
Lender which will be the successor Fronting Bank and/or L/C Agent); provided
that no failure by Holdings to make such appointment shall affect the
resignation of such Fronting Bank and/or the L/C Agent. Such Fronting Bank and
L/C Agent shall retain all of the rights and obligations of a Fronting Bank
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation and all obligations of the Credit
Parties and the Lenders with respect thereto (including the right to require the
Lenders to fund participation interests pursuant to Article II).
     Section 10.7 No Waiver. The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise. No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between any Credit Party, the Administrative Agent or the
Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of the Administrative Agent or any Lender to exercise any

85



--------------------------------------------------------------------------------



 



right or remedy or take any other or further action in any circumstances without
notice or demand.
     Section 10.8 Survival. All representations, warranties and agreements made
by or on behalf of any Credit Party in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof, the
Issuance and repayment of the Letters of Credit. In addition, notwithstanding
anything herein to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including the provisions of Section 2.15(a), Section 2.15(b), Section 2.16, and
Section 10.1, shall survive the payment in full of all Credit Extensions, the
termination of the Commitments and all Letters of Credit, and any termination of
this Agreement or any of the other Credit Documents.
     Section 10.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     Section 10.10 Construction. The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof. Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     Section 10.11 Confidentiality.
     (a) Each of the Administrative Agent, the L/C Agent, the Lenders and the
Fronting Banks acknowledges that the Credit Parties consider the Information (as
defined below) to include confidential, sensitive and proprietary information
and agrees that it shall use reasonable precautions in accordance with its
established procedures to keep the Information confidential; provided, however
that (i) it may make any disclosure of such Information to which any Credit
Party gives its prior written consent, (ii) it may make any disclosure of such
Information to any other party hereto, (iii) it may make any disclosure of such
Information in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder, (iii) any of such Information may be disclosed to it, its affiliates
and their respective partners, directors, officers, employees, agents, advisors
and other representatives (collectively, “Representatives”) (it being understood
that such Representatives shall be informed by it of the confidential nature of
such Information and shall be directed to treat such information in accordance
with the terms hereof) and (iv) subject to an agreement containing provisions
substantially the same as those of this Section, (x) it may make any disclosure
of such Information to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (y) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Credit Party and its respective
obligations. Each of the Administrative Agent, the L/C Agent, the

86



--------------------------------------------------------------------------------



 



Lenders and the Fronting Banks agrees to be responsible for any breach of this
Section 10.11(a) that results from the actions or omissions of its
Representatives.
     (b) Each of the Administrative Agent, the L/C Agent, the Lenders and the
Fronting Banks shall be permitted to disclose any Information in the event that
it is required by law or regulation or requested by any Governmental Authority
or other Insurance Regulatory Authority (including any self-regulatory
organization) or in connection with any legal proceedings; provided that (i) it
agrees that it will promptly notify Holdings as soon as practical in the event
of any such disclosure request (other than at the request of a regulatory
authority), unless such notification shall be prohibited by applicable law or
legal process and (ii) it agrees to provide reasonable assistance to any Credit
Party should such Credit Party seek a protective order or other relief to
prevent or limit such disclosure or to obtain confidential treatment for any
Information so disclosed.
     (c) Each of the Administrative Agent, the L/C Agent, the Lenders and the
Fronting Banks shall have no obligation hereunder with respect to any
Information to the extent that such information (i) is or becomes generally
available to the public other than as a result of a disclosure by the
Administrative Agent, the L/C Agent, the Lenders and the Fronting Banks or a
Representative thereof in violation of this Agreement, or (ii) was within its
possession prior to its being furnished to it by or on behalf of the Credit
Parties in connection with this Agreement or the Unsecured Facility or becomes
available to it on a non-confidential basis from a source other than a Credit
Party or its agents, provided that the source of such information was not known
by it to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to any Credit Party or any
other party with respect to such Information.
For purposes of this Section, “Information” means all non-public information
received from the Credit Parties relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the L/C Agent, any Lender or any Fronting Bank on a
nonconfidential basis prior to disclosure by any Credit Party.
     Section 10.12 Judgment Currency. If, for the purposes of obtaining judgment
in any court or in respect of any tender made by any Credit Party, it is
necessary to convert a sum due hereunder or under any other Credit Document in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given or such tender is made. The
obligation of any Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender in
the Agreement Currency, such Credit Party agrees, as a

87



--------------------------------------------------------------------------------



 



separate obligation and notwithstanding any such judgment or tender, to
indemnify the Administrative Agent or such Lender or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
or such Lender in such currency, the Administrative Agent or such Lender agrees
to return the amount of any excess to such Credit Party (or to any other Person
who may be entitled thereto under applicable law).
     Section 10.13 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     Section 10.14 Disclosure of Information. The Credit Parties agree and
consent to the Administrative Agent’s and the Joint Arrangers’ disclosure of
information relating to this transaction to Gold Sheets and other similar bank
trade publications. Such information will consist of deal terms and other
information customarily found in such publications.
     Section 10.15 USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Credit Parties that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the names and addresses
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the PATRIOT Act.
ARTICLE XI
THE GUARANTY
     Section 11.1 The Guaranty.
     (a) In order to induce the Lenders to enter into this Agreement and to
extend credit hereunder and in recognition of the direct benefits to be received
by the Guarantor from the Issuance of the Letters of Credit, the Guarantor
hereby unconditionally, absolutely and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment (whether at
stated maturity, upon acceleration or otherwise) of all Obligations of Allied
World under the Credit Documents including Reimbursement Obligations owing by
Allied World pursuant to this Agreement. This Guaranty is a guaranty of payment
and not of collection.

88



--------------------------------------------------------------------------------



 



     Section 11.2 Guaranty Unconditional. The obligations of the Guarantor under
this Article XI shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other obligor under any of the Credit
Documents, by operation of law or otherwise;
     (ii) any modification or amendment of or supplement to any of the Credit
Documents;
     (iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Credit
Documents;
     (iv) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;
     (v) the existence of any claim, set-off or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, the
L/C Agent, any Fronting Bank, any Lender or any other corporation or person,
whether in connection with any of the Credit Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
     (vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto; or
     (viii) any other act or omission to act or delay of any kind by any
obligor, the Administrative Agent, any Fronting Bank, any Lender or any other
corporation or person or any other circumstance whatsoever (other than the
defense of payment) which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Guarantor’s
obligations under this Article XI.
     Section 11.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantor’s obligations under this Article XI shall remain in
full force and effect until the Commitments of the Lenders hereunder shall have
terminated, no Letters of Credit shall be outstanding and all Obligations shall
have been paid in full. If at any time any payment of the principal of or
interest on any Reimbursement Obligation or any other Obligation payable by
Allied World under the Credit Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of Allied
World or otherwise, the

89



--------------------------------------------------------------------------------



 



Guarantor’s obligations under this Article XI with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.
     Section 11.4 Waiver by the Guarantor. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. The Guarantor warrants and agrees that each waiver set forth in this
Section 11.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
     Section 11.5 Subrogation. The Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against Allied World, or any other guarantor that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under or in respect of this Article XI or any other Credit Document, including
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against Allied World or any other guarantor, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from Allied World or any other guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all Obligations payable under this Agreement shall have been paid in
full in cash, no Letters of Credit shall be outstanding and the Commitments of
the Lenders hereunder shall have expired or been terminated. If any amount shall
be paid to the Guarantor in violation of the immediately preceding sentence at
any time prior to the latest of (a) the payment in full in cash of all amounts
payable under this Article XI, and (b) the Final Expiry Date, such amount shall
be received and held in trust for the benefit of the Lenders, shall be
segregated from other property and funds of the Guarantor and shall forthwith be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to all
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Documents, or to be held as collateral for any
amounts payable under this Article XI thereafter arising. If (i) the Guarantor
shall make payment to any Lender of all or any amounts payable under this
Article XI, (ii) all amounts payable under this Article XI shall have been paid
in full in cash, and (iii) the Final Expiry Date shall have occurred, the
Lenders will, at the Guarantor’s request and expense, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor of
an interest in the obligations resulting from such payment made by the Guarantor
pursuant to this Article XI.
     Section 11.6 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by Allied World under any of the Credit Documents is
stayed upon the insolvency, bankruptcy or reorganization of Allied World, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor under this Article XI forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.
     Section 11.7 Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in

90



--------------------------------------------------------------------------------



 



cash of all Obligations payable under this Agreement and (ii) the Final Expiry
Date, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Lenders and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Lender herein or otherwise,
in each case as and to the extent provided in Section 10.6(b).
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

91



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

             
 
                ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD    
 
           
 
  By:
Name:   /s/ Joan H. Dillard
 
Joan H. Dillard    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
           
 
  By:   /s/ Marchelle D. Lewis    
 
           
 
  Name:   Marchelle D. Lewis    
 
  Title:   Vice President and Treasurer    
 
                ALLIED WORLD ASSURANCE COMPANY, LTD    
 
           
 
  By:   /s/ Joan H. Dillard    
 
           
 
  Name:   Joan H. Dillard    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
           
 
  By:   /s/ Marchelle D. Lewis    
 
           
 
  Name:   Marchelle D. Lewis    
 
  Title:   Vice President and Treasurer    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,as the Administrative
Agent,the L/C Agent,a Fronting Bank and as a Lender    
 
           
 
  By:
Name:   /s/ William R. Goley
 
William R. Goley    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication Agent and a Lender    
 
           
 
  By:
Name:   /s/ Debra Basler
 
Debra Basler    
 
  Title:   Senior Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Nicholas Bell
 
Nicholas Bell    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  ING BANK N.V., LONDON BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ N J Marchant
 
N J Marchant    
 
  Title:   Director    
 
           
 
  By:   /s/ M E R Sharman    
 
           
 
  Name:   M E R Sharman    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ Sebastian Rocco
 
Sebastian Rocco    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Charles Kornberger    
 
           
 
  Name:   Charles Kornberger    
 
  Title:   Managing Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  J.P. MORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:
Name:   /s/ Melvin D. Jackson
 
Melvin D. Jackson    
 
  Title:   Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:
Name:   /s/ W. Bradley Hamilton
 
W. Bradley Hamilton    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, as a Lender    
 
           
 
  By:
Name:   /s/ Michael Pensari
 
Michael Pensari    
 
  Title:   V.P.    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  BANK OF N.T. BUTTERFIELD & SON LTD, as a Lender    
 
           
 
  By:
Name:   /s/ Alan Day
 
Alan Day    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Curtis Ballantyne    
 
           
 
  Name:   Curtis Ballantyne    
 
  Title:   Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender  
 
 
           
 
  By:
Name:   /s/ Padraig Rushe
 
Padraig Rushe    
 
  Title:   Director    
 
           
 
  By:   /s/ Kieran Rockett    
 
           
 
  Name:   Kieran Rockett    
 
  Title:   Senior Manager    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Chatphet Saipetch
 
Chatphet Saipetch    
 
  Title:   Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  LLOYDS TSB BANK PLC, as a Lender    
 
           
 
  By:
Name:   /s/ Jason Eperon
 
Jason Eperon    
 
  Title:   Director, Financial Institutions, USA E004    
 
           
 
  By:   /s/ Candi Obrentz    
 
           
 
  Name:   Candi Obrentz    
 
  Title:   Associate Director, Financial Institutions,    
 
      USA 0013    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



             
 
      LEHMAN COMMERCIAL PAPER INC., as a Lender    
 
           
 
  By:   /s/ Rohit Nair    
 
  Name:   Rohit Nair    
 
  Title:   Authorized Signatory    

SIGNATURE PAGE TO CREDIT AGREEMENT
SENIOR SECURED LETTER OF CREDIT FACILITY

 